EXHIBIT 10.11

CONFIDENTIAL TREATMENT REQUESTED

Research Collaboration and License Agreement

This Agreement is entered into with effect as of the Effective Date (as defined
below)

by and between

F. Hoffmann-La Roche Ltd

with an office and place of business at Grenzacherstrasse 124, 4070 Basel,
Switzerland (“Roche Basel”)

and

Hoffmann-La Roche Inc.

with an office and place of business at 150 Clove Road, Suite 8, Little Falls,
New Jersey 07424, U.S.A. (“Roche US”; Roche Basel and Roche US together referred
to as “Roche”)

on the one hand

and

Pieris Pharmaceuticals GmbH

with an office and place of business at Lise-Meitner-Str. 30, 83534 Freising,
Germany (“Pieris Freising”)

and

Pieris Pharmaceuticals, Inc.

with an office and place of business at 255 State Street, 9th Floor, Boston, MA
02109, USA (“Pieris US”; Pieris Freising and Pieris US together referred to as
“Pieris”)

on the other hand.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Table of Contents

 

1.     Definitions      6      1.1  

Affiliate

     6      1.2  

Agreement

     7      1.3  

Agreement Term

     7      1.4  

Anticalin®

     7      1.5  

Anticalin Affinity Maturation

     7      1.6  

Anticalin Expression

     7      1.7  

Anticalin Libraries

     7      1.8  

Anticalin Selection

     7      1.9  

Applicable Law

     7      1.10  

Binder

     8      1.11  

Biosimilar Product

     8      1.12  

Calendar Quarter

     8      1.13  

Calendar Year

     8      1.14  

Change of Control

     8      1.15  

Change of Control Group

     8      1.16  

Clinical Study

     8      1.17  

Combination Product

     8      1.18  

Commercially Reasonable Efforts

     9      1.19  

Companion Diagnostic

     9      1.20  

Composition of Matter Claim

     9      1.21  

Compulsory Sublicense

     9      1.22  

Confidential Information

     10      1.23  

Continuation Election Notice

     10      1.24  

Control

     10      1.25  

Cover

     10      1.26  

Effective Date

     10      1.27  

Entry into Portfolio

     10      1.28  

EU

     11      1.29  

Event

     11      1.30  

Expert

     11      1.31  

FDA

     11      1.32  

FDCA

     11      1.33  

Field

     11      1.34  

Filing

     11      1.35  

First Commercial Sale

     11      1.36  

FTE

     11      1.37  

FTE Rate

     11      1.38  

Generated

     12      1.39  

GLP Tox Study

     12      1.40  

Handle

     12      1.41  

HSR

     12      1.42  

ICD

     12      1.43  

IFRS

     12      1.44  

Indication

     12      1.45  

Initiation

     12      1.46  

Insolvency Event

     12      1.47  

Invention

     13   

 

- 2 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  1.48  

JP

     13      1.49  

JRC

     13      1.50  

Know-How

     13      1.51  

Modified Binder

     13      1.52  

NDA

     13      1.53  

Net Sales

     13      1.54  

Party

     14      1.55  

Patent Rights

     14      1.56  

Phase I Study

     14      1.57  

Phase II Study

     14      1.58  

Phase III Study

     14      1.59  

Phase-out Binder

     14      1.60  

Phase-out Term

     14      1.61  

Pieris IP

     14      1.62  

Pieris Technology

     14      1.63  

Product

     15      1.64  

Regulatory Approval

     15      1.65  

Regulatory Authority

     15      1.66  

Research Plan

     15      1.67  

Roche Group

     15      1.68  

Roche IP

     15      1.69  

Roche Technology

     15      1.70  

Royalty Term

     15      1.71  

Sales

     16      1.72  

Selected Binder

     16      1.73  

Sublicensee

     17      1.74  

Target

     17      1.75  

Territory

     17      1.76  

Third Party

     17      1.77  

US

     17      1.78  

Valid Claim

     17      1.79  

Additional Definitions

     17    2.     Grant of License      18      2.1  

Research Licenses

     18      2.2  

Commercial License to Roche

     18      2.3  

Sublicense

     19      2.4  

License to Pieris [***]

     19    3.     Research Collaboration      20    4.   Diligence      21     
4.1  

In General

     21      4.2  

Diligence of Roche [***]

     22      4.3  

Limits

     22    5.   Development      22      5.1  

Development by Roche

     22      5.2  

Provision of Information

     22    6.   Governance      22      6.1  

Joint Research Committee

     22      6.2  

Members

     22      6.3  

Responsibilities of the JRC

     23   

 

- 3 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  6.4  

Meetings

     23      6.5  

Minutes

     24      6.6  

Decisions

     24      6.7  

Information Exchange

     24      6.8  

Alliance Director

     24      6.9  

Limitations of Authority

     24      6.10  

Expenses

     24      6.11  

Lifetime

     25    7.     Supply      25      7.1  

Clinical Supply of Product(s)

     25      7.2  

Commercial Supply of Product(s)

     25    8.   Regulatory      25      8.1  

Responsibility

     25    9.   Commercialization      25      9.1  

Responsibility

     25      9.2  

Updates to Pieris

     25    10.   Payment      26      10.1  

Initiation Payment

     26      10.2  

Research Costs

     26      10.3  

[***] Fee and [***] Fee

     26      10.4  

Development Event Payments

     27      10.5  

Sales Based Events

     28      10.6  

Royalty Payments

     29      10.7  

Combination Product

     30      10.8  

Third Party Payments

     30      10.9  

Disclosure of Payments

     31    11.   Accounting and reporting      31      11.1  

Timing of Payments

     31      11.2  

Late Payment

     31      11.3  

Method of Payment

     31      11.4  

Currency Conversion

     31      11.5  

Reporting

     32    12.   Taxes      32    13.   Auditing      32      13.1  

Pieris’ Right to Audit

     32      13.2  

Audit Reports

     33      13.3  

Over- or Underpayment

     33      13.4  

Duration of Audit Rights

     33    14.   Intellectual Property      33      14.1  

Ownership of Pieris IP and Roche IP

     33      14.2  

Ownership of Inventions

     33      14.3  

German Statute on Employee’s Inventions

     34      14.4  

Prosecution of Patent Rights by Pieris

     34      14.5  

Prosecution of Patent Rights by Roche

     34      14.6  

CREATE Act

     34      14.7  

Defense

     35      14.8  

Enforcement

     35      14.9  

Common Interest Disclosures

     36      14.10  

    Biosimilar or interchangeable biological products

     36   

 

- 4 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  14.11  

Patent Term Extensions

     36    15.   Representations and Warranties      37      15.1  

Third Party Patent Rights

     37      15.2  

Ownership of Patent Rights

     37      15.3  

Inventors

     37      15.4  

Grants

     37      15.5  

Authorization

     37      15.6  

Validity of Patent Rights

     37      15.7  

Ownership and Validity of Know-How

     38      15.8  

No Claims

     38      15.9  

No Conflict

     38      15.10  

No Other Representations

     38    16.   Indemnification      38    17.   Liability      39      17.1  

Limitation of Liability

     39      17.2  

Disclaimer

     39    18.   Obligation Not to Disclose Confidential Information      39   
  18.1  

Non-Use and Non-Disclosure

     39      18.2  

Permitted Disclosure

     39      18.3  

Press Releases

     40      18.4  

Publications

     40      18.5  

Commercial Considerations

     41    19.   Term and Termination      41      19.1  

Commencement and Term

     41      19.2  

Termination

     41      19.3  

Consequences of Termination

     43      19.4  

Survival

     47    20.   Bankruptcy      47    21.   Miscellaneous      47      21.1  

Governing Law

     47      21.2  

Disputes

     47      21.3  

Assignment

     47      21.4  

Debarment

     48      21.5  

Independent Contractor

     48      21.6  

Unenforceable Provisions and Severability

     48      21.7  

Waiver

     48      21.8  

Appendices

     48      21.9  

Entire Understanding

     48      21.10  

    Amendments

     48      21.11  

    Invoices

     49      21.12  

    Notice

     49   

 

- 5 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Research Collaboration and License Agreement

WHEREAS, Pieris has access to a proprietary Anticalin® (lipocalin derived)
discovery and manufacturing platform and possesses proprietary technology and
intellectual property rights relating thereto; and

WHEREAS, Roche has access to the [***] and [***] target protein and other tools
and to [***] for [***] as well as expertise in the research, development,
manufacture and commercialization of pharmaceutical and diagnostic products, in
particular in the field of cancer immunotherapy; and

WHEREAS, the Parties wish to combine their respective expertise to develop
binders that [***]or [***] to [***] using Pieris Technology and Roche’s [***]
for application in particular in cancer, and the Parties will collaborate from
the beginning of lead identification through a mutually agreeable preclinical
research stage set forth in the Research Plan.

WHEREAS, Roche wishes to develop for commercialization such binders and explore
their potential applications in various indications; and

WHEREAS, Pieris is willing to grant to Roche rights to use certain of its
intellectual property rights to make, use, offer for sale, sell and import and
export such binders (including Products containing such binders) in the
Territory for use in the Field (as such terms are respectively defined below),
as contemplated herein; and

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, do hereby agree as follows:

1. Definitions

As used in this Agreement, the following terms, whether used in the singular or
plural, shall have the following meanings:

1.1 Affiliate

The term “Affiliate” shall mean any individual, corporation, association or
other business entity that directly or indirectly controls, is controlled by, or
is under common control with the Party in question. As used in this definition
of “Affiliate,” the term “control” shall mean the direct or indirect ownership
of more than fifty percent (>50%) of the stock having the right to vote for
directors thereof or the ability to otherwise control the management of the
corporation or other business entity whether through the ownership of voting
securities, by contract, resolution, regulation or otherwise. Anything to the
contrary in this paragraph notwithstanding, Chugai Pharmaceutical Co., Ltd, a
Japanese corporation (“Chugai”) and Foundation Medicine, Inc., an American
corporation (“Foundation”) and their subsidiaries, shall not be deemed an
Affiliate of Roche unless Roche provides written notice to Pieris of its desire
to include Chugai and/or Foundation as an Affiliate of Roche.

 

- 6 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.2 Agreement

The term “Agreement” shall mean this document including any and all appendices
and amendments to it as may be added and/or amended from time to time in
accordance with the provisions of this Agreement.

1.3 Agreement Term

The term “Agreement Term” shall mean the period of time commencing on the
Effective Date and, unless this Agreement is terminated sooner as provided in
Article 19, expiring on the date when no royalty or other payment obligations
under this Agreement are or will become due.

1.4 Anticalin®

The term “Anticalin®” shall mean, whether in nucleic acid or protein form,
(i) any lipocalin mutein isolated from the Anticalin Libraries, or (ii) any
lipocalin mutein that, in each case, has been derived (either physically,
intellectually or by reverse engineering, in one (1) or more steps) from any
lipocalin mutein referred to in Section (i) of this definition. For the sake of
this Section, mutein shall mean a protein arising as a result of a mutation or a
recombinant DNA procedure.

1.5 Anticalin Affinity Maturation

The term “Anticalin Affinity Maturation” shall mean the process of engineering
for an Anticalin to enhance its developability profile, such as increasing
binding activities and specificity by introducing, e.g., one or more amino acid
mutations.

1.6 Anticalin Expression

The term “Anticalin Expression” shall mean heterologous expression of an
Anticalin in E. coli or other hosts as may be mutually agreed between the
Parties.

1.7 Anticalin Libraries

The term “Anticalin Libraries” shall mean any phage display library based on
(i) the human [***] lipocalin (Uniprot [***]), (ii) the human [***] lipocalin
(Uniprot [***]), or (iii) [***], if applicable. For clarity, as of the Effective
Date, Pieris [***] referred to in Section (iii) of this definition and this
Section (iii) only becomes relevant if and when Pieris [***] or [***] such [***]
during the Agreement Term. For further clarity, notwithstanding anything to the
contrary in this Agreement, Pieris has no obligation to [***] or [***] such
[***] during the Term.

1.8 Anticalin Selection

The term “Anticalin Selection” shall mean the process of screening an Anticalin
Library with a defined target through the process of phage display, within a
solution, and physically separating the target, containing binding Anticalins,
from the solution containing non-binding Anticalins.

1.9 Applicable Law

The term “Applicable Law” shall mean any law, statute, ordinance, code, rule or
regulation that has been enacted by a government authority (including without
limitation, any Regulatory Authority and the United States Securities and
Exchange Commission (“SEC”)) and is in force as of the Effective Date or come
into force during the Agreement Term, in each case to the extent that the same
are applicable to the performance by the Parties of their respective obligations
under this Agreement.

 

- 7 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.10 Binder

The term “Binder” shall mean an Anticalin® discovered under the Research Plan
that [***] or [***] the Target.

1.11 Biosimilar Product

The term “Biosimilar Product” shall mean a product that is not produced,
licensed or owned by the Roche Group and is, according to the relevant
Regulatory Authority for the given country or jurisdiction, highly similar with
respect to a given Product, notwithstanding minor differences in clinically
inactive components, and with no clinically meaningful differences between the
Biosimilar Product and the given Product in terms of the safety, purity and
potency of the product.

For countries or jurisdictions where no explicit biosimilar regulations exist,
Biosimilar Product includes products which (i) have been deemed to be a
Biosimilar Product by a Regulatory Authority in another country or jurisdiction
or (ii) have the identical amino acid sequence.

1.12 Calendar Quarter

The term “Calendar Quarter” shall mean each period of three (3) consecutive
calendar months, ending March 31, June 30, September 30, and December 31.

1.13 Calendar Year

The term “Calendar Year” shall mean the period of time beginning on January 1
and ending December 31, except for the first year which shall begin on the
Effective Date and end on December 31.

1.14 Change of Control

The term “Change of Control” shall mean, with respect to a Party: (a) the
acquisition by any Third Party of beneficial ownership of fifty percent (50%) or
more of the then outstanding common shares or voting power of such Party, other
than acquisitions by employee benefit plans sponsored or maintained by such
Party; (b) the consummation of a business combination involving such Party,
unless, following such business combination, the stockholders of such Party
immediately prior to such business combination beneficially own directly or
indirectly more than fifty percent (50%) of the then outstanding common shares
or voting power of the entity resulting from such business combination; or
(c) the sale of all or substantially all of such Party’s assets or business
relating to the subject matter of the Agreement.

1.15 Change of Control Group

The term “Change of Control Group” shall mean with respect to a Party, the
person or entity, or group of persons or entities, that is the acquirer of, or a
successor to, a Party in connection with a Change of Control, together with
affiliates of such persons or entities that are not Affiliates of such Party
immediately prior to the completion of such Change of Control of such Party.

1.16 Clinical Study

The term “Clinical Study” shall mean a Phase I Study, Phase II Study, Phase III
Study, as applicable.

1.17 Combination Product

The term “Combination Product” shall mean

 

a) a single pharmaceutical formulation containing as its active ingredients
either (i) a [***] or (ii) a [***], in each case together with one or more other
therapeutically or prophylactically active ingredients targeting an antigen
other than the Target. For clarity, Combination Product in this Subsection a)
also includes a [***] comprised of a [***] or [***] or [***] to [***] an[***],

 

- 8 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

b) a combination therapy comprised of a [***] or [***] alone (or combined as
described in a) above) and one or more other therapeutically or prophylactically
active products, priced and sold in a single package containing such multiple
products or packaged separately but sold together for a single price, or

 

c) a combination therapy comprised of a [***] alone (or combined as described in
a) above) and a Companion Diagnostic, priced and sold in a single package
containing such multiple products or packaged separately but sold together for a
single price,

in each case, including all dosage forms, formulations, presentations, line
extensions, and package configurations.

1.18 Commercially Reasonable Efforts

The term “Commercially Reasonable Efforts” shall mean such level of efforts
required to carry out such obligation in a sustained manner consistent with the
efforts Roche or Pieris, as applicable, devotes at the same stage of development
or commercialization, as applicable, for its own internally developed
pharmaceutical products in a similar area with similar market potential, at a
similar stage of their product life taking into account the existence of other
competitive products in the market place or under development, the proprietary
position of the product, the regulatory structure involved, the anticipated
profitability of the product and other relevant factors. It is understood that
such product potential may change from time to time based upon changing
scientific, business and marketing and return on investment considerations.

However, Roche (and its Affiliates) does not always seek to market its own
products in every country or seek to obtain regulatory approval in every country
or for every potential indication. As a result, the exercise of diligence by
Roche is to be determined by judging Roche’s commercially reasonable efforts,
taken as a whole.

1.19 Companion Diagnostic

The term “Companion Diagnostic” shall mean any product that is used for
predicting and/or monitoring the response of a human being to treatment with a
Product (e.g. device, compound, kit, biomarker or service that contains a
component that is used to detect or quantify the presence or amount of an
analyte in body or tissue that affects the pathogens of the disease).

1.20 Composition of Matter Claim

The term “Composition of Matter Claim” shall mean, for a given Product in a
given country of the Territory, a Valid Claim of a Patent Right that Covers the
active ingredient of a Product as a composition of matter.

1.21 Compulsory Sublicense

The term “Compulsory Sublicense” shall mean a license or sublicense granted to a
Third Party (a “Compulsory Sublicensee”), through the order, decree or grant of
a governmental authority having competent jurisdiction, authorizing such Third
Party to manufacture, use, sell, offer for sale, import or export a Product in
any country in the Territory.

 

- 9 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.22 Confidential Information

The term “Confidential Information” shall mean any and all information, data or
know-how (including Know-How), whether technical or non-technical, oral or
written, that is disclosed by one Party or its Affiliates (“Disclosing Party”)
to the other Party or its Affiliates (“Receiving Party”). Confidential
Information shall not include any information, data or know-how that:

 

  (i) was generally available to the public at the time of disclosure, or
information that becomes available to the public after disclosure by the
Disclosing Party other than through fault (whether by action or inaction) of the
Receiving Party or its Affiliates,

 

  (ii) can be evidenced by written records to have been already known to the
Receiving Party or its Affiliates prior to its receipt from the Disclosing
Party,

 

  (iii) is obtained at any time lawfully from a Third Party under circumstances
permitting its use or disclosure,

 

  (iv) is developed independently by the Receiving Party or its Affiliates as
evidenced by written records other than through knowledge of Confidential
Information,

 

  (v) is required to be disclosed by the Receiving Party or its Affiliates to
comply with a court or administrative order, provided that the Receiving Party
or its Affiliates furnishes prompt notice (in no event less than three (3) days
prior to such required disclosure) to the Disclosing Party to enable it to
contest such disclosure, or

 

  (vi) is approved in writing by the Disclosing Party for release by the
Receiving Party.

The terms of this Agreement shall be considered Confidential Information of the
Parties.

1.23 Continuation Election Notice

The term “Continuation Election Notice” shall mean the notice Pieris may provide
to Roche under Section 19.3.4.

1.24 Control

The term “Control” shall mean (as an adjective or as a verb including
conjugations and variations such as “Controls” “Controlled” or “Controlling”)
(a) with respect to Patent Rights and/or Know-How, the possession by a Party of
the ability to grant a license or sublicense of such Patent Rights and/or
Know-How without violating the terms of any agreement or arrangement between
such Party and any other party and (b) with respect to proprietary materials,
the possession by a Party of the ability to supply such proprietary materials to
the other Party as provided herein without violating the terms of any agreement
or arrangement between such Party and any other party.

1.25 Cover

The term “Cover” shall mean (as an adjective or as a verb including conjugations
and variations such as “Covered,” “Coverage” or “Covering”) that the developing,
making, using, offering for sale, promoting, selling, exporting or importing of
a given compound, formulation or product would infringe a Valid Claim in the
absence of a license under the Patent Rights to which such Valid Claim pertains.
The determination of whether a compound, formulation, process or product is
Covered by a particular Valid Claim shall be made on a country-by-country basis.

1.26 Effective Date

The term “Effective Date” shall mean December 8, 2015.

1.27 Entry into Portfolio

The term “Entry into Portfolio” shall mean, with regard to a Product, in the
case of Roche, the decision by [***] to enter [***], and in the case of Pieris,
with regards to a [***], the decision by its [***] to further develop such [***]
following confirmation of functionality in vitro.

 

- 10 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.28 EU

The term “EU” shall mean the European Union and all its then-current member
countries.

1.29 Event

The term “Event” shall designate a Product and a certain Indication for such
Product. Each subsequent Event differentiates itself from the prior Event by
either having a different Indication for the same Product, or by being a
different Product with the same or a different Indication.

1.30 Expert

The term “Expert” shall mean a person with no less than fifteen (15) years of
pharmaceutical industry experience and expertise having occupied at least one
senior position within a large pharmaceutical company relating to product
development and/or licensing but excluding any current or former employee or
current consultant of either Party. Such person shall be fluent in the English
language.

1.31 FDA

The term “FDA” shall mean the Food and Drug Administration of the United States
of America.

1.32 FDCA

The term “FDCA” shall mean the Food, Drug and Cosmetics Act.

1.33 Field

The term “Field” shall mean all biopharmaceutical, biomedical and diagnostic
uses, including all therapeutic and prophylactic uses.

1.34 Filing

The term “Filing” shall mean the filing of an application by the FDA as defined
in the FDCA and applicable regulations, or the equivalent application to the
equivalent agency in any other country or group of countries, the official
approval of which is required before any lawful commercial sale or marketing of
Products.

1.35 First Commercial Sale

The term “First Commercial Sale” shall mean, on a country-by-country basis, the
first invoiced sale of a Product to a Third Party by the Roche Group following
the receipt of any Regulatory Approval required for the sale of such Product, or
if no such Regulatory Approval is required, the date of the first invoiced sale
of a Product to a Third Party by the Roche Group in such country.

1.36 FTE

The term “FTE” shall mean a full-time equivalent person-year, taking into
consideration statutory holidays and paid annual leave. In no circumstance can
the work of any given person exceed one (1) FTE.

1.37 FTE Rate

The term “FTE Rate” shall mean the amount of EUR [***] ([***] Euros) per FTE, on
a fully burdened cost basis. Notwithstanding the foregoing, such FTE Rate shall
include the costs for [***] not to exceed EUR [***] ([***] Euros) during the
Research Term.

 

- 11 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.38 Generated

The term “Generated” means, with respect to a Product, that a plasmid construct
was created and expressed in eukaryotic or bacterial cells.

1.39 GLP Tox Study

The term “GLP Tox Study” shall mean a study in accordance with the Good
Laboratory Practice (GLP) to generate data by which the hazards and risks to
users, consumers and third parties, including the environment, can be assessed
for a product.

1.40 Handle

The term “Handle” shall mean preparing, filing, prosecuting (including
interference and opposition proceedings) and maintaining (including
interferences, reissue, re-examination, post-grant reviews, inter-parties
reviews, derivation proceedings and opposition proceedings).

1.41 HSR

The term “HSR” shall mean the Hart-Scott-Rodino Antitrust Improvements Act.

1.42 ICD

The term “ICD” shall mean the Tenth Revision of the International
Classifications of Diseases and Related Health Problems of 2010.

1.43 IFRS

The term “IFRS” shall mean International Financial Reporting Standards.

1.44 Indication

The term “Indication” shall mean a distinct type of disease or medical condition
in humans to which a Product is directed and eventually approved. To distinguish
one Indication from another Indication, the two Indications have to be
(i) listed in two different blocks of the ICD (as a way of example, any neoplasm
under C15 is in a different block from any neoplasm under block C16, whereas
C15.0 and C15.1 belong to the same block) and (ii) developed by Roche under
separate Clinical Studies. Notwithstanding the foregoing, [***] and [***] shall
be deemed to be two distinct Indications.

1.45 Initiation

The term “Initiation” or “Initiated” shall mean, with respect to Clinical
Studies, the date that a human is first dosed with the Product in a Clinical
Study approved by (or allowed by) the respective Regulatory Authority, or, with
respect to GLP Tox Studies, the date an animal is first dosed with the Product
in a GLP Tox Study approved by (or allowed by) the respective Regulatory
Authority.

1.46 Insolvency Event

The term “Insolvency Event” shall mean circumstances under which a Party (i) has
a receiver or similar officer appointed over all or a material part of its
assets or undertaking; (ii) passes a resolution for winding-up (other than a
winding-up for the purpose of, or in connection with, any solvent amalgamation
or reconstruction) or a court makes an order to that effect or a court makes an
order for administration (or any equivalent order in any jurisdiction);
(iii) enters into any composition or arrangement with its creditors (other than
relating to a solvent restructuring); (iv) ceases to carry on business; (v) is
unable to pay its debts as they become due in the ordinary course of business.

 

- 12 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.47 Invention

The term “Invention” shall mean an invention that is conceived or reduced to
practice in connection with any activity carried out pursuant to this Agreement.
Under this definition, an Invention may be made (including conceived) by
employees of Pieris solely or jointly with a Third Party (a “Pieris Invention”),
by employees of Roche solely or jointly with a Third Party (a “Roche
Invention”), or jointly by employees of Pieris and employees of Roche with or
without a Third Party (a “Joint Invention”). Inventorship shall be determined in
accordance with US patent laws.

1.48 JP

The term “JP” shall mean Japan.

1.49 JRC

The term “JRC” shall mean the joint research committee described in Section 6.

1.50 Know-How

The term “Know-How” shall mean data, knowledge and information, including
materials, samples, chemical manufacturing data, toxicological data,
pharmacological data, preclinical data, assays, platforms, formulations,
specifications, quality control testing data, that are necessary or useful for
the discovery, manufacture, development or commercialization of Products.

1.51 Modified Binder

The term “Modified Binder” shall mean a) a [***] alone or b) [***] conjugated
and/or fused to each other (such as by a genetic linkage), in the case of a)
with, and in the case of b) either with or without modification by conjugation
and/or fusion to a moiety, e.g., for [***]. Such [***] may include, without
limitation, [***], including [***] based on Roche Technology.

1.52 NDA

The term “NDA” shall mean a new drug application, including all necessary
documents, data, and other information concerning a Product, required for
Regulatory Approval of the Product as a pharmaceutical product by the FDA or an
equivalent application to the equivalent agency in any other country or group of
countries (e.g. the marketing authorization application (MAA) in the EU).

1.53 Net Sales

The term “Net Sales” shall mean, for a Product in a particular period, the
amount calculated by subtracting from the Sales of such Product for such period:
(i) a lump sum deduction of [***] ([***]%) of Sales in lieu of those deductions
that are not accounted for on a Product-by-Product basis (e.g., freight, postage
charges, transportation insurance, packing materials for dispatch of goods,
custom duties); (ii) actual uncollectible amounts accrued during such period and
not already taken as a gross-to-net deduction in accordance with the then
currently used IFRS in the calculation of Sales of such Product for such period;
(iii) credit card charges (including processing fees) accrued during such period
on such Sales; and (iv) government mandated fees and taxes and other government
charges accrued (but excluding taxes based on the income of the selling party)
during such period not already taken as a gross-to-net deduction in accordance
with the then currently used IFRS in the calculation of Sales of such Product
for such period, including, for example, any fees, taxes or other charges that
become due in connection with any healthcare reform, change in government
pricing or discounting schemes, or other action of a government or regulatory
body. For clarity, no deductions taken in calculating Sales under Section 1.71
may be taken a second time in calculating Net Sales.

 

- 13 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.54 Party

The term “Party” shall mean Pieris or Roche, as the case may be, and “Parties”
shall mean Pieris and Roche collectively.

1.55 Patent Rights

The term “Patent Rights” shall mean all rights under any patent or patent
application, in any country of the Territory, including any patents issuing on
such patent application, and further including any substitution, extension or
supplementary protection certificate, reissue, reexamination, renewal, division,
continuation or continuation-in-part of any of the foregoing.

1.56 Phase I Study

The term “Phase I Study” shall mean a human clinical trial in any country that
would satisfy the requirements of 21 C.F.R. § 312.21(a) (FDCA), as amended from
time to time, and the foreign equivalent thereof.

1.57 Phase II Study

The term “Phase II Study” shall mean a human clinical trial, for which the
primary endpoints include a determination of dose ranges and/or a preliminary
determination of efficacy in patients being studied as described in 21 C.F.R. §
312.21(b) (FDCA), as amended from time to time, and the foreign equivalent
thereof.

1.58 Phase III Study

The term “Phase III Study” shall mean a human clinical trial that is
prospectively designed to demonstrate statistically whether a product is safe
and effective for use in humans in a manner sufficient to obtain regulatory
approval to market such product in patients having the disease or condition
being studied as described in 21 C.F.R. § 312.21(c) (FDCA), as amended from time
to time, and the foreign equivalent thereof.

1.59 Phase-out Binder

The term “Phase-out Binder” shall mean an Anticalin® discovered [***] that [***]
the Target.

1.60 Phase-out Term

The term “Phase-out Term” shall mean the period beginning [***] provided that
Roche has opted for [***] as described in Section 10.3.1, and ending [***] if
Roche has paid [***] and beyond the [***], the [***], if applicable as per
Sections 10.3.1. and 10.3.2.

1.61 Pieris IP

The term “Pieris IP” shall mean Know-How and Patent Rights that Pieris owns or
Controls (i) as of the Effective Date, which include Patent Rights listed in
Appendix 1.60; and (ii) during the Agreement Term that are necessary or useful
for the discovery, manufacture, development or commercialization of an
Anticalin®, or that are relating to Pieris Technology.

1.62 Pieris Technology

The term “Pieris Technology” shall mean Anticalin Libraries, Anticalin
Selection, Anticalin Expression and Anticalin Affinity Maturation methods.

 

- 14 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.63 Product

The term “Product” shall mean any product or composition containing at least one
[***], regardless of their finished forms or formulations or dosages. With
regard to milestone and royalty payments, a Product shall differentiate itself
from another Product by containing, in addition to at least [***], a [***]
([***]) as active ingredient that binds to [***]. Examples: 1) [***] developed
as separate products are considered the same Product; 2) a [***] and a [***] a
pharmaceutically active molecule that [***] are considered two distinct
Products.

1.64 Regulatory Approval

The term “Regulatory Approval” shall mean any approvals, licenses, registrations
or authorizations by Regulatory Authority, necessary for the sale of a Product
in the Field in a regulatory jurisdiction in the Territory.

1.65 Regulatory Authority

The term “Regulatory Authority” shall mean any national, supranational (e.g.,
the European Commission, the Council of the European Union, the European
Medicines Agency), regional, state or local regulatory agency, department,
bureau, commission, council or other governmental entity including the FDA, in
each country involved in the granting of Regulatory Approval for the Product.

1.66 Research Plan

The term “Research Plan” shall mean the plan of research attached as Appendix
1.66 outlining the work expected to be performed by Pieris and Roche, as such
plan may be updated from time to time as permitted in this Agreement.

1.67 Roche Group

The term “Roche Group” shall mean collectively Roche, its Affiliates and its
Sublicensees.

1.68 Roche IP

The term “Roche IP” shall mean Know-How and Patent Rights that Roche owns or
Controls as of the Effective Date and during the Agreement Term and that relate
to Roche Technology. For purposes of clarity, the Patent Rights identified in
Appendix 1.68 (“Excluded Patent Rights”) are specifically excluded from the
Roche IP.

1.69 Roche Technology

The term “Roche Technology” shall mean Roche’s [***] to be [***] with the [***]
or [***] for [***].

1.70 Royalty Term

The term “Royalty Term” shall mean, with respect to a Product and for a given
country, the period of time commencing on the date of First Commercial Sale of
the Product in such country and ending on the later of the date that is
(a) [***] after the date of the First Commercial Sale of the Product in such
country, or (b) the expiration of the last to expire Composition of Matter Claim
of a patent owned or Controlled by [***] (or [***]) in such country Covering the
use, import, offering for sale, or sale of the Product. With regard to the
countries of the EU, the [***] period shall for each country begin at the
earlier of (i) date of First Commercial Sale in the specific country or
(ii) date of First Commercial Sale in [***] ([***]). For clarity, any
Composition of Matter Claim Covering only [***] that [***] and which is
comprised within Product shall not be relevant for determining the Royalty Term.

 

- 15 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.71 Sales

The term “Sales” shall mean, for a Product in a particular period, the sum of
(i) and (ii):

 

(i) the amount stated in the Roche Holding AG “Sales” line of its externally
published audited consolidated financial statements with respect to such Product
for such period (excluding sales to any Sublicensees that are not Affiliates of
Roche). This amount reflects the gross invoice price at which such Product was
sold or otherwise disposed of (other than for use as clinical supplies or free
samples) by Roche and its Affiliates to such Third Parties (excluding sales to
any Sublicensees that are not Affiliates of Roche) in such period reduced by
gross-to-net deductions, if not previously deducted from such invoiced amount,
taken in accordance with the then currently used IFRS, to the extent any of such
gross-to-net deductions are actually allowed.

By way of example, the gross-to-net deductions taken in accordance with IFRS as
of the Effective Date include the following:

 

  (a) credits, reserves or allowances granted for (i) damaged, outdated,
returned, rejected, withdrawn or recalled Product, (ii) wastage replacement and
short-shipments; (iii) billing errors and (iv) indigent patient and similar
programs (e.g., price capitation);

 

  (b) governmental price reductions and government mandated rebates;

 

  (c) chargebacks, including those granted to wholesalers, buying groups and
retailers;

 

  (d) customer rebates, including cash sales incentives for prompt payment, cash
and volume discounts; and

 

  (e) taxes and any other governmental charges or levies imposed upon or
measured by the import, export, use, manufacture or sale of a Product (excluding
income or franchise taxes).

For purposes of clarity, sales by Roche and its Affiliates to any Sublicensee
shall be excluded from “Sales”, but a subsequent sale to Third Parties by such
Affiliate or Sublicensee shall be deemed a “Sale”.

 

(ii) for Sublicensees that are not Roche Affiliates (and excluding Compulsory
Sublicensees), the sales amounts reported to Roche and its Affiliates in
accordance with the sublicensee contractual terms and their then-currently used
accounting standards. For the purpose of clarity, any such Sublicensee sales as
reported to Roche in accordance with Compulsory Sublicense agreements shall be
excluded from the sales amount.

1.72 Selected Binder

The term “Selected Binder” shall mean a [***] or [***] that originates from the
pool of Binders discovered by screening any Pieris Anticalin Library, that may
have undergone lead optimization, and is then selected by Roche for
incorporation into a Product. At its discretion, Roche can select [***] or [***]
during the [***] or [***] and shall be free to [***] or [***] during such
period, with such [***] to be [***]

 

- 16 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.73 Sublicensee

The term “Sublicensee” shall mean an entity to which Roche has licensed any
right (through one or multiple tiers), other than through a Compulsory
Sublicense, pursuant to this Agreement.

1.74 Target

The term “Target” shall mean the biological target of a pharmacologically active
drug compound. For this collaboration the [***] Target is [***] as described in
Appendix 1.74.

1.75 Territory

The term “Territory” shall mean all countries of the world.

1.76 Third Party

The term “Third Party” shall mean a person or entity other than (i) Pieris or
any of its Affiliates or (ii) a member of the Roche Group.

1.77 US

The term “US” shall mean the United States of America and its territories and
possessions.

1.78 Valid Claim

The term “Valid Claim” shall mean a claim in any unexpired and issued Patent
Rights that has not been disclaimed, revoked or held invalid by a final
non-appealable decision of a court of competent jurisdiction or government
agency.

1.79 Additional Definitions

Each of the following definitions is set forth in the Section of this Agreement
indicated below:

 

Definition

  

Section

Accounting Period

   11.1

Acquired Party

   19.2.3

Alliance Director

   6.8

Annual Exclusive Target Access Fee

   10.3.1

Bankruptcy Code

   20

[***]

   2.4

Breaching Party

   19.2.1

Chairperson

   6.2

Chugai

   1.1

Companion Diagnostic Product

   10.4

Compulsory Sublicensee

   1.21

Development Event

   10.4 (in table)

Disclosing Party

   1.22

Excluded Patent Rights

   1.68

Expert Committee

   10.7

First Sales Based Event

   10.5

Foundation

   1.1

Indemnified Party

   16.3

Indemnifying Party

   16.3

Joint Invention

   1.47

Members

   6.2

 

- 17 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Definition

  

Section

Non-Acquired Party

   19.2.3

Non-Breaching Party

   19.2.1

Patent Term Extensions

   14.11

Payment Currency

   11.3

Peremptory Notice Period

   19.2.1

[***]

   10.3.2

Pieris Invention

   1.47

Progress Reports

   3.1.5

Publishing Notice

   18.4

Publishing Party

   18.4

Receiving Party

   1.22

Reference Product Sponsor

   14.10

Relative Commercial Value

   10.7

Research Records

   3.1.6

Research Term

   3.1.4

Roche Invention

   1.47

Roche Valid Claim

   19.3.4 (b)

Samples

   19.3.4 (b)

SEC

   1.9

Second Sales Based Event

   10.5

Sensitive Information

   19.2.3

SPCs

   14.11

Stand-alone Diagnostic Product

   10.4

Third Sales Based Event

   10.5

2. Grant of License

2.1 Research Licenses

Roche grants to Pieris during the Research Term a non-exclusive right and
license under Roche IP that are necessary or useful for the discovery,
manufacture or development of [***] solely to enable Pieris to perform the
activities contemplated under the Research Plan under this Agreement.

Pieris grants to Roche during the Agreement Term an exclusive (even as to Pieris
except for activities performed under the Research Plan and, if applicable,
[***] for Roche) right and license under Pieris IP that are necessary or useful
for the discovery, manufacture or development of [***] and Products, in
particular to enable Roche to identify and evaluate [***] in order to enable
selection of [***].

2.2 Commercial License to Roche

Pieris hereby grants to Roche an exclusive (even as to Pieris) right and
license, including the right to sublicense through multiple tiers, under Pieris’
interest in the Pieris IP to research, have researched, develop, have developed,
register, have registered, use, have used, make, have made, import, have
imported, export, have exported, market, have marketed, distribute, have
distributed, sell and have sold Products in the Field in the Territory.

 

- 18 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

2.3 Sublicense

Roche shall have the right to sublicense or subcontract (through multiple
tiers); provided, however, that in the event of such sublicensing, (a) such
Sublicensees will be subject to the same confidentiality and diligence
obligations Roche has hereunder, and (b) Roche will remain liable for all the
terms and conditions of this Agreement.

2.4 License to Pieris after Phase-out Term

After expiration of the Phase-out Term and with respect to Target, Roche grants
Pieris (subject to Roche’s right of first negotiation as defined below) a
non-exclusive license, including the right to sublicense through multiple tiers,
under Roche’s Patent Rights on Inventions made under the Agreement. Said license
shall be limited to such Inventions (a) made (including conceived) during the
time period starting at the Effective Date and ending [***] and (b) related to
[***] to:

 

(i) Select binders from the hits obtained [***], performed after [***], of the
Anticalin Libraries, that – per each individual binder – contain [***] in the
amino acid positions that Pieris randomizes in its Anticalin Libraries (in
comparison to the amino acid sequence of the respective wild type lipocalin; for
clarity, this means [***] depending on the Anticalin Library used) as compared
to [***] and

 

(ii) On the basis of binders obtained under (i) above, research, have
researched, develop, have developed, register, have registered, use, have used,
make, have made, import, have imported, export, have exported, market, have
marketed, distribute, have distributed, sell and have sold products that, in
addition to [***] and which would infringe such Roche’s Patent Rights but for a
license granted hereunder (“[***]”), in the Field in the Territory. [***] may
not bind to the [***] as [***] for which [***] has [***] and is developing using
Commercially Reasonable Efforts at the time Pieris initiates an independent
screening campaign as described under (i) above for a [***]. Pieris shall have
the right to make a written query to Roche’s alliance manager (to be
communicated by Roche in the annual reports under Section 6.11) in order to find
out if [***] has [***] with regard to a [***], which query shall be answered
within thirty (30) days. For clarity, the license granted by Roche to Pieris for
a [***] shall be maintained even in the situation where Roche has, subsequent to
Roche granting the license hereunder, [***], provided, however, that Pieris has
used Commercially Reasonable Efforts to [***]. For further clarity, the above
license is limited to [***] and does not include [***]. Pieris shall inform
Roche in writing about all [***] for which it has reached [***] within thirty
(30) days after such [***] has been reached. Furthermore, Pieris shall annually
inform Roche on the development progress of such [***] until completion of the
first Phase II Study.

Example 1: If Pieris makes a query for a specific [***] (i.e., [***]), and Roche
has reached [***], then no license is granted to Pieris.

Example 2: If Pieris makes a query for a specific [***] (i.e. [***]), and Roche
has reached [***] (i.e., [***]) that [***], then no license is granted to
Pieris.

Further, the above license is subject to Roche’s right of first negotiation
along the following lines: (i) if either Pieris decides to seek a licensing
partnership with a third party with regards to a [***], or to sell such [***] to
a third party (for clarity, a Change of Control of Pieris shall not be deemed a
sale of such [***]), or a [***] that has not been partnered or sold has
completed the first Phase II Study, it shall provide written notice of such
intent to Roche; (ii) Roche shall then have [***] to request access to any
information Pieris’ has with regard to such [***]; (iii) in case Roche does
request such access, then Roche shall have [***] after Pieris has granted to
Roche

 

- 19 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

access to the relevant and complete files and provided corresponding information
to Roche to decide whether it wants to develop and commercialize such [***]
itself and to provide a corresponding written notice to Pieris of its intent to
do so; (iv) in case Roche does provide such written notice, then Roche shall
have the exclusive right to negotiate an agreement with Pieris with regard to
such [***], under terms to be negotiated in good faith and such agreement to be
put in writing within [***] of Roche’s written notification to Pieris of its
intent to develop and commercialize such [***] itself (hereinafter called
“Negotiation Period”). If Roche and Pieris fail to agree upon the terms and
conditions for such agreement during the Negotiation Period, Pieris will be free
to enter into a transaction regarding such [***] with any Third Party; provided
that Pieris shall not enter into an agreement with any Third Party on financial
terms and conditions that are more favourable for the Third Party when taken in
their totality than the terms and conditions last offered in writing by Roche to
Pieris during the Negotiation Period. Notwithstanding the foregoing, if Pieris
intends to enter into a partnership to Generate [***] (i.e., that have not been
Generated at the time of notification from Pieris), Roche shall only have [***]
from receipt of such notification under (i) to assess and decide if it wants to
request negotiations under (iv). In other words, the procedures foreseen in
(ii) and (iii) of this paragraph shall in total [***].

3. Research Collaboration

3.1.1 Scope

The execution of the Research Plan shall begin on [***]. During the Research
Term, Pieris commits, subject to FTE funding by Roche, to an average of [***] as
specified in the Research Plan and adjusted as necessary by the JRC from time to
time, allowing the generation and testing of [***] against the Target, the
generation and testing of [***] and Products, as well as any other activities to
be performed according to the Research Plan. The criteria for successfully
completing the Research Plan and handing over the deliverables are defined in
the Research Plan. The activities conducted in connection with the Research Plan
will be overseen by the JRC.

3.1.2 Diligent Efforts

Roche and Pieris shall each use Commercially Reasonable Efforts to perform their
respective tasks and obligations in conducting all activities ascribed to it in
the then-current Research Plan, in accordance with the time parameters set forth
therein.

3.1.3 Research Plan

The Parties will conduct the research in accordance with the Research Plan. In
alignment with Section 6.3, the Research Plan will be updated as needed by the
JRC, with such updates to be documented in an updated Research Plan as part of
the applicable JRC Minutes. The Research Plan will set forth (i) the scope of
the research and the resources that will be dedicated to the activities
contemplated within the scope of the research, including the responsibilities of
each Party, (ii) specific objectives for each Research Plan task, which
objectives will be updated or amended, as appropriate, by the JRC as research
progresses, and (iii) budgets for such activities.

 

- 20 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

3.1.4 Research Term

The Research Term shall commence on [***] and shall continue for [***] unless
extended by Roche by providing written notice to Pieris no later than [***]
prior to the end of the initial term and subject to further FTE funding for a
period up to [***]. If at the end of the Research Term (including any extension)
the original objectives of the Research Plan are not met and Roche could not
choose [***] for product development, the Parties shall agree on whether to
further extend the Research Term and the share of funding by each Party.

3.1.5 Progress Reports

At least quarterly during the Research Term, Pieris shall have the obligation to
prepare and provide to the JRC a detailed written report summarizing the
progress of the work performed by Pieris under the Research Plan during the
preceding Calendar Quarter. Promptly upon expiry of the Research Term, Pieris
shall provide a final written report summarizing its activities under the
Research Plan and the results thereof. Upon the written request of Roche and not
more than once in each Calendar Year, Pieris shall permit Roche, at Roche’s
expense, to have access during normal business hours to those records of Pieris
that may be necessary to verify the basis for any payments hereunder.

3.1.6 Research Records

Each Party shall maintain records regarding the execution of the Research Plan
(or cause such records to be maintained) in sufficient detail and in good
scientific manner as will properly reflect all work done and results achieved by
or on behalf of such Party in the performance of the Research Plan.

3.1.7 Work on Target by Pieris

During the Research Term and, if applicable, the [***], Pieris shall work
exclusively with Roche to identify and discover molecules that inhibit or
specifically bind to the Target. For the avoidance of doubt, this obligation
also precludes Pieris from working on the Target under its own independent
research. In case Pieris undergoes a Change of Control and the Change of Control
Group has or puts in place a research program targeting the Target, or if Pieris
takes over control of a Third Party having such a research program, then Pieris
shall put or have put in place appropriate fire walls in order to avoid any
spillover of information regarding the Research Plan and associated Progress
Reports, Research Records and Confidential Information received from Roche under
this Agreement outside of the organisation of Pieris that exists before such
Change of Control or take over takes place. Pieris may not perform work on
Pieris Technology with regard to Target except as provided for under this
Agreement (including, for clarity, as described under Section 2.4).

4. Diligence

4.1 In General

Roche and Pieris shall use Commercially Reasonable Efforts to perform their
respective activities contemplated by this Agreement or as may be agreed upon in
any subsequent written agreements with respect to the subject matter hereof,
including but not limited to any activities under the Research Plan.
Specifically, Roche agrees to use Commercially Reasonable Efforts to pursue
development and commercialization of Products in the Field in the Territory,
which

 

- 21 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

minimally shall require that Roche shall seek to market at least one Product in
[***] and in [***] ([***]). Notwithstanding anything to the contrary in this
Agreement, Roche shall be deemed to not be using Commercially Reasonable
Efforts, if, for whatever reason, it completely ceases all research, development
or commercialization activities on all Products for a period longer than [***]
during the Agreement Term.

4.2 Diligence of Roche prior to Initiation of Phase III Study

If Roche or any of its Affiliates (i) acquires (e.g., by way of in-license or
acquisition) a product targeting the Target for which [***], or (ii) internally
develops a product targeting the Target for which [***], and that for (i) and
(ii) does not utilize Pieris Technology, then, for as long as such competing
product is more advanced than the first Product, Roche shall and shall ensure
that its Affiliates with regards to any first Product commit to the following
timelines: (a) Initiation of first GLP Tox Study within [***], (b) Initiation of
first Phase I Study within [***], (c) Initiation of first Phase II Study within
[***], or, if such timelines are not deemed appropriate by Roche, and Roche
provides acceptable reasons for delays as reasonably accepted by Pieris, such
timelines may be extended by mutual written agreement. The diligence obligation
under this Section 4.2 expires when such acquired or internally developed
product is terminated.

4.3 Limits

For clarity, the foregoing limitations on acquiring or internally developing
products targeting the Target as described in Section 4.2 shall not apply to
[***] of the [***] or [***] or that are [***] or [***], for as long as [***].

5. Development

5.1 Development by Roche

After a [***] has been transferred from Pieris to Roche as specified in the
Research Plan, Roche, at its sole cost, shall be responsible for pursuing
pre-clinical and clinical development of Products, subject to the terms of this
Agreement.

5.2 Provision of Information

Pieris shall disclose and make available to Roche (i) all data and information
developed under the Research Plan, and (ii) all additional data and information
that Pieris reasonably believes are necessary to conduct development of
Products. Pieris, through the JRC, shall answer any questions reasonably posed
and provide any information reasonably requested. Notwithstanding the foregoing,
Pieris shall not be obligated to disclose any confidential information received
from a Third Party to Roche.

6. Governance

6.1 Joint Research Committee

Within sixty (60) days after the Effective Date of this Agreement, the Parties
shall establish a JRC to oversee the development activities under this
Agreement.

6.2 Members

The JRC shall be composed of four (4) persons (“Members”). Roche and Pieris each
shall be entitled to appoint two (2) Members with appropriate seniority and
functional expertise. Each Party may replace any of its Members and appoint a
person to fill the vacancy arising from each such replacement. A Party that
replaces a Member shall notify the other Party at least ten (10) days prior to
the next scheduled meeting of the JRC. Both Parties shall use reasonable efforts

 

- 22 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

to keep an appropriate level of continuity in representation. Both Parties may
invite a reasonable number of additional experts and/or advisors to attend part
or the whole JRC meeting with prior notification to the JRC. Members may be
represented at any meeting by another person designated by the absent Member.
The JRC shall be chaired by a Roche Member (“Chairperson”).

6.3 Responsibilities of the JRC

The JRC shall have the responsibility and authority to:

 

a) approve the Research Plan;

 

b) review and revise the Research Plan;

 

c) oversee the execution of the Research Plan;

 

d) establish timelines and criteria for decision points;

 

e) determine whether success- and other criteria have been met;

 

f) evaluate [***]

 

g) review the efforts of the Parties and allocate those resources for the
Research Plan (including the budget);

 

h) identify and agree on the appropriate resources (including FTE staffing
requirements) necessary to conduct the Research Plan;

 

i) establish a touch point site or similar tool to enable secured exchange of
data generated under the Research Plan

 

j) monitor and implement the transfer of the [***], both in terms of material
available at Pieris and the corresponding amino acid and nucleic acid sequences,
and any associated data generated under the Research Plan to Roche;

 

k) monitor the number of FTE funding and adaptation of such number as necessary
as set forth in Section 3.1.1;

 

l) recommend action items to its respective decision making bodies;

 

m) in a JRC meeting towards the end of the Research Term, list the materials and
information to be provided by Pieris to Roche according to Section 10.3.1;

 

n) attempt to resolve any disputes on an informal basis;

 

o) determine the mechanism of project information exchange, including project
team meetings.

The JRC shall have no responsibility and authority other than that expressly set
forth in this section or otherwise expressly provided in this Agreement.

6.4 Meetings

The Chairperson or his/her delegate is responsible for sending invitations and
agendas for all JRC meetings to all Members at least ten (10) days before the
next scheduled meeting of the JRC. The venue for the meetings shall be agreed by
the JRC. The JRC shall hold meetings at least twice per calendar year, either in
person or by tele-/video-conference (but at least once per year in person), and
in any case as frequently as the Members of the JRC may agree shall be
necessary, but not more than four times a year. The Alliance Director of each
Party may attend the JRC meetings as a permanent participant and may be a JRC
Member.

 

- 23 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

6.5 Minutes

The Chairperson is responsible for designating a Member to record in reasonable
detail and circulate draft minutes of JRC meetings to all members of the JRC for
comment and review within twenty (20) days after the relevant meeting. The
Members of the JRC shall have ten (10) days to provide comments. The Party
preparing the minutes shall incorporate timely received comments and distribute
finalized minutes to all Members of the JRC within thirty-five (35) days of the
relevant meeting. The Chairperson approves the final version of the minutes
before its distribution.

6.6 Decisions

6.6.1 Decision Making Authority

The JRC shall decide matters within its responsibilities set forth in
Section 6.3.

6.6.2 Consensus; Good Faith

The Members of the JRC shall act in good faith to cooperate with one another and
seek agreement with respect to issues to be decided by the JRC. The Parties
shall endeavor to make decisions by consensus.

6.6.3 Failure to Reach Consensus

If the JRC is unable to decide a matter by consensus, then Roche shall have the
final decision authority on any matter. However, a unilateral decision by Roche
shall not result in any material change of the day to day use or operational
allocation of Pieris’ personnel, equipment and resources, or in any material
increase in the overall level of resources to be committed by Pieris to the
Research Plan unless Roche compensates Pieris accordingly.

6.7 Information Exchange

Pieris and Roche shall exchange the information in relation to their activities
under the Research Plan through the JRC and Pieris and Roche may ask reasonable
questions in relation to the above information and offer advice in relation
thereto. The JRC may determine other routes of information exchange.

6.8 Alliance Director

Each Party shall appoint one person to be the point of contact within each Party
with responsibility for facilitating communication and collaboration between the
Parties (each, an “Alliance Director”). The Alliance Directors may participate
in the JRC meetings. The Alliance Directors shall facilitate resolution of
potential and pending issues and potential disputes to enable the JRC to reach
consensus and avert escalation of such issues or potential disputes.

6.9 Limitations of Authority

The JRC shall have no authority to amend or waive any terms of this Agreement.

6.10 Expenses

Each Party shall be responsible for its own expenses including travel and
accommodation costs incurred in connection with the JRC.

 

- 24 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

6.11 Lifetime

The JRC shall exist until the [***]. Thereafter, Roche shall provide Pieris
annual reports describing in reasonable detail the development and
commercialization progress of the Product(s), including [***] in Roche’s opinion
(these include activities related to milestone achievements under this
Agreement).

7. Supply

7.1 Clinical Supply of Product(s)

Roche shall be responsible at its own expense for the manufacture and supply of
clinical supplies of the Product(s).

7.2 Commercial Supply of Product(s)

Roche shall be solely and exclusively responsible at its own expense for the
commercial manufacture and commercial supply of Product(s) for sale in the
Territory, either by itself or through Third Parties.

7.3 Provision of Information

Pieris shall disclose and make available to Roche all additional data and
information that Pieris reasonably believes are necessary or useful to
manufacture and supply the Product(s).

8. Regulatory

8.1 Responsibility

Roche, at its sole cost, shall pursue all regulatory affairs related to
Product(s) in the Territory including the preparation and filing of applications
for regulatory approval, as well as any or all governmental approvals required
to develop, have developed, make, have made, use, have used, manufacture, have
manufactured, import, have imported, sell and have sold Products. Roche shall be
responsible for pursuing, compiling and submitting all regulatory filing
documentation, and for interacting with regulatory agencies, for all Products in
all countries in the Territory. Roche or its Affiliates shall own and file in
their discretion all regulatory filings and regulatory approvals for all
Products in all countries of the Territory.

Roche, at its sole cost, shall report to appropriate authorities in accordance
with local requirements all adverse events related to use of the Products in the
Territory.

9. Commercialization

9.1 Responsibility

Roche, at its own expense, shall have sole responsibility and decision making
authority for the marketing, promotion, sale and distribution of Products in the
Territory.

9.2 Updates to Pieris

Upon request of Pieris, Roche shall update Pieris regarding the
commercialization of the Product in the Territory in the Field by Roche, its
Affiliates and Sublicensees. If Pieris requests an update, Roche shall provide a
high level summary, in writing and/or through a meeting (face to face/
tele-presence/videoconference or telephone). Pieris shall not request an update
more frequently than [***].

 

- 25 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

10. Payment

10.1 Initiation Payment

Within thirty (30) days after the Effective Date and receipt of an invoice from
Pieris, Roche shall pay to Pieris six and a half million Swiss francs (CHF
6,500,000).

10.2 Research Costs

During the Research Term, Roche shall fund the work to be performed at Pieris
for the Research Plan at the FTE Rate as specified in the Agreement.

Roche shall pay to Pieris such work to be performed during the Research Term,
[***], within [***] after receiving a corresponding invoice from Pieris,
corresponding to the [***] for such [***] according to the Research Plan (as it
may be amended from time to time through the JRC). Within thirty (30) days after
the end of each Calendar Quarter during the Research Term, Pieris shall provide
to Roche a document specifying [***] and [***] incurred by Pieris during such
Calendar Quarter. Any overpayment from Roche shall be credited to the invoice
for the next quarter. Any underpayment from Roche shall be added to the invoice
for the next quarter.

10.3 [***] Fee and [***] Fee

10.3.1 Annual Exclusive Target Access Fee

When (i) all [***] have been transferred to Roche, including material available
at Pieris, information on the corresponding amino acid and nucleic acid
sequences, and any relevant associated data generated under the Research Plan in
accordance with the final report under Section 3.1.5 (excluding the [***]) and
as specified by the JRC in accordance with Section 6.3 (m), and Roche has
confirmed the receipt of all materials, information and the final report as per
3.1.5 (such confirmation not to be unduly delayed), and (ii) [***] has ended,
then Roche shall have [***] to exercise its option to [***] as specified in
[***] by giving written notice to Pieris. If Roche provides such written notice,
it shall pay to Pieris an [***] as specified in this Section (“[***]”). In case
Roche opts for such [***], then Roche shall have the right to terminate such
[***] at the end of each anniversary date of the end of the Research Term, by
providing written notice to Pieris at the latest [***] prior to such
anniversary.

The [***] Fee shall be, if applicable:

 

a) for each of the [***] following the end of the [***]:

CHF [***].

 

b) for each of the [***] following the end of the [***]:

CHF [***].

10.3.2 [***]If Roche has opted for [***] as described in Section 10.3.1 above,
then Roche shall pay to Pieris an additional [***] (“[***]”) if (i) Roche does
not terminate [***] as described in Section 10.3.1 before the [***] of the end
of the [***] and (ii) Roche has [***] with regard to the first Product reaching
this development stage within [***] of expiry of the [***].

The [***] shall be, if applicable:

 

a) for the [***] following the end of the [***]:

CHF [***].

 

b) for the [***] following the end of the [***]:

CHF [***].

 

- 26 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

The [***] will be paid in addition to the [***] (if applicable) for the [***]
following the end of the [***]. Roche shall pay to Pieris amounts due under this
Section 10.3 within [***] from receipt of the correct invoice from Pieris.

10.4 Development Event Payments

For Products Generated during [***] (the [***] shall be deemed to be (i) [***],
and (ii) for any other Product as long as specified in Section 1.60, but in any
event at least [***]), Roche shall pay to Pieris the following one-time payments
at the following respective amounts for the applicable Development Events (as
listed in the table below) upon reaching the respective Development Event:

 

Development Event

   first Event
([***] CHF)   [***]
([***] CHF)   [***]
([***] CHF)

Initiation of GLP Tox Study

   [***]   [***]   [***]

Initiation of Phase I Study

   [***]   [***]   [***]

Initiation of Phase II Study

   [***]   [***]   [***]

Initiation of Phase III Study

   [***]   [***]   [***]

NDA Filing [***]

   [***]   [***]   [***]

NDA Filing [***]

   [***]   [***]   [***]

NDA Filing [***]

   [***]   [***]   [***]

First Commercial Sale [***]

   [***]   [***]   [***]

First Commercial Sale [***]

   [***]   [***]   [***]

First Commercial Sale [***]

   [***]   [***]   [***]   

 

 

 

 

 

Total

   [***]   [***]   [***]   

 

 

 

 

 

 

* Payments for a [***] of a Product shall be payable upon achievement of
Regulatory Approval in the respective portion of the Territory.

The amounts specified in the table immediately above shall be reduced by [***]
for Products Generated during the [***]. For clarity, the respective Development
Event shall be deemed to have been paid in full, even if such reduction applies.
For Products Generated later than [***], no milestone payments shall be paid.

For clarity, the total potential development event payments for a first Event
shall not exceed [***] Swiss francs (CHF [***]), the total potential development
event payments for each of a [***] shall not exceed [***] Swiss francs (CHF
[***]), the total potential development event payments for each of a [***] shall
not exceed [***] Swiss francs (CHF [***]), and in no case shall the total
development event payments paid to Pieris under this Section exceed [***] Swiss
francs (CHF [***]). In case[***] and/or [***] is not [***], then the [***]and/or
[***] becomes [***] and/or [***] with regard to[***] to the extent of the [***],
and [***] with regard to the [***] and/or [***]. Payments with regards to a
Development Event for a [***], respectively, are payable only once under this
Agreement, upon the first occurrence of the applicable Development Event
irrespective of the number of times such Development Event may subsequently
occur through the development of a subsequent Product and/or Indication.

Example: [***].

 

- 27 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Upon reaching Development Events, Roche shall timely notify Pieris and
Development Event payments shall be paid by Roche to Pieris within [***] from
occurrence of the applicable event and receipt of a correct invoice from Pieris.

Notwithstanding anything contained in this Section 10.4, no development event
payments shall be paid to Pieris in the event that a Product is itself developed
as a companion diagnostic, i.e. for predicting and/or monitoring the response of
a human being to treatment with another Product (e.g. as a biomarker that is
used to detect or quantify the presence or amount of Target in body or tissue;
such Product a “Companion Diagnostic Product”). The same rule shall apply (no
development event payments) in case a Product is developed as a stand-alone
diagnostic product, i.e. for detecting the presence and/or quantifying the
amount of Target in body fluids or tissue (“Stand-alone Diagnostic Product”).

10.5 Sales Based Events

Roche shall pay to Pieris the following one-time sales based event payments as
specified in the table below (First Sales Based Event, Second Sales Based Event,
Third Sales Based Event) up to a total of [***] Swiss francs (CHF [***]) at the
following respective amounts for the applicable events for the first Product to
achieve the following levels of Net Sales:

 

     Payment

Net Sales Threshold

   if Product is
Generated during
[***]*   if Product is
Generated during
[***]* First Calendar Year in which worldwide calendar year Net Sales of a
Product exceed CHF [***] (“First Sales Based Event”)    CHF [***]   CHF [***]
First Calendar Year in which worldwide calendar year Net Sales of a Product
exceed CHF [***] (“Second Sales Based Event”)    CHF [***]   CHF [***] First
Calendar Year in which worldwide calendar year Net Sales of a Product exceed CHF
[***] (“Third Sales Based Event”)    CHF [***]   CHF [***]

 

* The [***] shall be deemed to be (i) [***] for [***], and (ii) for any other
Product as long as specified in Section 1.60, but in any event at least [***].

For Products Generated later than [***], no milestone payments shall be paid.

Each of the sales based event payments shall be paid no more than once during
the Agreement Term, at first occurrence of the event for the Product in the
Territory first reaching the respective Net Sales Threshold, irrespective of
whether or not the previous sales based event payment was triggered by the same
or by a different Product, and shall be non-refundable, and shall be paid within
[***] after the end of the Calendar Year in which the event first occurs.

Notwithstanding anything contained in this Section 10.5, no sales event payments
shall be paid to Pieris in the event that a Product is itself developed, used
and commercialized as a Companion Diagnostic Product or as a Stand-alone
Diagnostic Product.

 

- 28 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

10.6 Royalty Payments

10.6.1 Royalty Term

Royalties shall be payable by Roche on Net Sales of Products on a
Product-by-Product and country-by-country basis until the expiry of the Royalty
Term. Thereafter, the licenses granted to Roche shall be fully paid up,
irrevocable, and royalty-free.

10.6.2 Royalty Rates

Roche shall, on a Product-by-Product basis, for any Product that was Generated
during [***] (the [***] shall be deemed to be (i) [***] for [***], and (ii) for
any other Product as long as specified in Section 1.60, but in any event at
least [***]), pay to Pieris royalties by applying the following royalty rates on
Calendar Year Net Sales of a given Product in the Territory as follows:

 

Tier of Calendar Year

Net Sales in CHF of a Product:

   Percent (%) of
Net Sales:

Up to CHF [***] Net Sales

   [***]

More than CHF [***] Net Sales and up to CHF [***] Net Sales

   [***]

More than CHF [***] Net Sales and up to CHF [***] Net Sales

   [***]

More than CHF [***] Net Sales and up to CHF [***] Net Sales

   [***]

More than CHF [***] Net Sales

   [***]

For Products Generated during [***], Roche shall pay royalties to Pieris by
applying [***] of the applicable royalty rate specified in this Section. For
Products Generated later than [***], no royalty payments shall be paid.

10.6.3 Royalty Reductions

For the purpose of calculating royalties of a Product, Calendar Year Net Sales
and the royalty rates shall be subject to the following adjustments, as
applicable:

10.6.3.1 No Valid Claim

If no Composition of Matter Claim of a patent owned or Controlled by Roche
exists in a given country Covering the use, import, offering for sale, or sale
of the Product, or if such claim that previously existed loses its validity
during the applicable Calendar Year, then the royalty payments due to Pieris for
such Product in such country shall be reduced by [***].

10.6.3.2 Biosimilar Product

Upon the first entry in a given country of a Biosimilar Product, the royalties
in such country for such Product shall be reduced as follows:

 

a) If in any Calendar Quarter after entry of a Biosimilar Product there has been
a decline of the Net Sales of the applicable Product in such country greater
than [***] of the level of the Net Sales of such Product achieved in the two
consecutive Calendar Quarters immediately prior to such entry, then the royalty
payments due to Pieris for such Product in such country shall be reduced by
[***] for the remainder of the Royalty Term as from such Calendar Quarter.

 

- 29 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

b) If in any Calendar Quarter after entry of a Biosimilar Product there has been
a decline of the Net Sales of the applicable Product in such country greater
than [***] of the level of the Net Sales of such Product achieved in the two
consecutive Calendar Quarters immediately prior to such entry, then the royalty
payments due to Pieris for such Product in such country shall end as from such
Calendar Quarter and no royalties shall be due by Roche in such country for such
Product, and the license in that country for such Product shall be fully paid-up
and irrevocable.

10.6.4 Products used as Diagnostics

Notwithstanding anything contained in this Section 10.6, no royalty payments
shall be paid to Pieris in the event that a Product is itself developed, used
and commercialized as a Companion Diagnostic Product.

In case a Product is developed, used and commercialized as a Stand-alone
Diagnostic Product, the Parties shall agree on royalties to be paid on Net Sales
of such Product in good faith, but in any case lower than those specified in
this Section.

10.7 Combination Product

If Roche or its Affiliates intend to sell a Combination Product, then the
Parties shall meet approximately [***] prior to the anticipated First Commercial
Sale of such Combination Product in the Territory to negotiate in good faith and
agree to an appropriate adjustment to Net Sales to reflect the relative
commercial value contributed by the components of the Combination Product (the
“Relative Commercial Value”). If, after such good faith negotiations not to
exceed [***], the Parties cannot agree to an appropriate adjustment, the dispute
shall be initially referred to the executive officers of the Parties in
accordance with Section 21.2. Should the Parties fail to agree [***] of such
referral, then the Relative Commercial Value shall be determined by an Expert
Committee under the procedures of this Section.

If the Parties are unable to agree on the Relative Commercial Value, then Roche
will select one (1) individual who would qualify as an Expert, Pieris will
select (1) individual who would qualify as an Expert, and those two
(2) individuals shall select one (1) individual who would qualify as an Expert
and who shall be chairman of a committee of the three Experts (the “Expert
Committee”), each with a single deciding vote. The Expert Committee will
promptly hold a meeting to review the issue under review, at which it will
consider memoranda submitted by each Party at least [***] before the meeting, as
well as reasonable presentations that each Party may present at the meeting. The
determination of the Expert Committee as to the issue under review will be
binding on both Parties. The Parties will share equally in the costs of the
Expert Committee. Unless otherwise agreed to by the Parties, the Expert
Committee may not decide on issues outside the scope mandated under terms of
this Agreement.

Notwithstanding the foregoing, for any Combination Product that includes a
Companion Diagnostic Product (i.e., not a Companion Diagnostic), the Relative
Commercial Value of such Companion Diagnostic Product shall be [***]

10.8 Third Party Payments

With the exception of Pieris IP, Roche shall be responsible for and pay or have
paid any consideration owed to any Third Party in relation to Third Party
intellectual property rights. Roche shall have the right to deduct a maximum of

 

  a) [***], if such Third Party intellectual property rights Cover the [***] in
such Product; or

 

- 30 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  b) [***] if such Third Party intellectual property rights Cover any other part
of the Product, provided, however, that no such [***] reduction shall apply if
(i) such Third Party intellectual property rights Cover a molecule targeting an
antigen other than the Target and such molecule is part of a Combination Product
whose sales have been deducted from Net Sales per Section 10.7, or (ii) such
Third Party intellectual property rights Cover Roche Technology existing as of
the Effective Date and used in the Product;

of such consideration actually paid to a Third Party from any payments otherwise
due and payable by Roche to Pieris under this Agreement. Any such deduction
shall be permitted on a Product-by-Product and country-by-country basis. In no
event shall the amount of royalties payable to Pieris for a given Calendar Year
be reduced to lower than [***] of the royalties otherwise due for the Net Sales
of such Product for the applicable Calendar Year as a result of deductions made
under this Section.

10.9 Disclosure of Payments

Each Party acknowledges that the other Party may be obligated to disclose this
financial arrangement, including all fees, payments and transfers of value, as
may be advisable or required under Applicable Law, including the US Sunshine
Act.

11. Accounting and reporting

11.1 Timing of Payments

Roche shall calculate royalty payments set forth in Section 10.6 quarterly as of
March 31, June 30, September 30 and December 31 (each being the last day of a
reporting period). Roche shall pay such payments quarterly within [***] after
the end of each reporting period in which Net Sales occur.

11.2 Late Payment

Any payment under this Agreement that is not paid on or before the date such
payment is due shall bear interest, to the extent permitted by Applicable Law,
at [***] above the average one-month Euro Interbank Offered Rate (EURIBOR), as
reported by Reuters from time to time, calculated on the number of days such
payment is overdue.

11.3 Method of Payment

Royalties on Net Sales and all other amounts payable by Roche hereunder shall be
paid by Roche in Swiss francs (the “Payment Currency”) to account(s) designated
by Pieris, except Research Costs according to Section 10.2 which shall be paid
to such account(s) in Euros.

11.4 Currency Conversion

When calculating the Sales of any royalty-bearing Product that occur in
currencies other than the Payment Currency, Roche shall convert the amount of
such sales into the Payment Currency using Roche’s then-current internal foreign
currency translation actually used on a consistent basis in preparing its
audited financial statements (at the Effective Date, YTD average rate as
reported by Reuters).

 

- 31 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

11.5 Reporting

With each payment Roche shall provide Pieris in writing for the relevant
Calendar Quarter on a Product-by-Product and [***] (i.e. [***]) basis the
following information:

 

  a) Sales in the Payment Currency;

 

  b) Net Sales in the Payment Currency;

 

  c) adjustments made pursuant to Section 10.7;

 

  d) Net Sales in the Payment Currency after adjustments made pursuant to
Section 10.7 in the Payment Currency;

 

  e) royalty rate pursuant to Section 10.6.2;

 

  f) adjustments made pursuant to Sections 10.6.3 and 10.8; and

 

  g) total royalty payable in the Payment Currency.

12. Taxes

Pieris shall pay all sales, turnover, income, revenue, value added, and other
taxes levied on account of any payments accruing or made to Pieris under this
Agreement. Roche agrees to reasonably assist Pieris in claiming exemption from
such taxes and in minimizing the amount required to be so paid.

If provision is made in law or regulation of any country for withholding of
taxes of any type, levies or other charges with respect to any royalty or other
amounts payable under this Agreement to Pieris, then Roche shall promptly pay
such tax, levy or charge for and on behalf of Pieris to the proper governmental
authority, and shall promptly furnish Pieris with receipt of payment. Roche
shall be entitled to deduct any such tax, levy or charge actually paid from
royalty or other payment due to Pieris or be promptly reimbursed by Pieris if no
further payments are due to Pieris. Each Party agrees to reasonably assist the
other Party in claiming exemption from such deductions or withholdings under
double taxation or similar agreement or treaty from time to time in force and in
minimizing the amount required to be so withheld or deducted.

13. Auditing

13.1 Pieris’ Right to Audit

Roche shall keep, and shall require its Affiliates and Sublicensees to keep,
full, true and accurate books of account containing all particulars that may be
necessary for the purpose of calculating all royalties payable under this
Agreement. Such books of accounts shall be kept at their principal place of
business. At the expense of Pieris, Pieris shall have the right to engage an
independent public accountant reasonably acceptable to Roche to perform, on
behalf of Pieris an audit of such books and records of Roche and its Affiliates,
its licensees and Sublicensees, that are deemed necessary by Roche’s independent
public accountant to report on Net Sales of Product for the period or periods
requested by Pieris, and the correctness of any financial report or payments
made under this Agreement.

 

- 32 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Upon timely request and at least [***] prior written notice from Pieris, such
audit shall be conducted in the countries specifically requested by such
independent public accountant, during regular business hours in such a manner as
to not unnecessarily interfere with Roche’s normal business activities, and
shall be limited to results in the [***] prior to audit notification.

Such audit shall not be performed more frequently than [***] nor more frequently
than once with respect to records covering any specific period of time.

All information, data documents and abstracts herein referred to shall be used
only for the purpose of verifying royalty statements, shall be treated as
Roche’s Confidential Information subject to the obligations of this Agreement
and need neither be retained more than [***] after completion of an audit
hereof, if an audit has been requested; nor more than [***] from the end of the
Calendar Year to which each shall pertain; nor more than [***] after the date of
termination of this Agreement.

13.2 Audit Reports

The auditors shall only state factual findings in the audit reports and shall
not interpret the agreement. The auditors shall share all draft audit reports
with Roche before the draft report is shared with Pieris and before the final
document is issued. The final audit report shall be shared with Roche at the
same time it is shared with Pieris.

13.3 Over- or Underpayment

If the audit reveals an overpayment, Pieris shall reimburse Roche for the amount
of the overpayment within [***]. If the audit reveals an underpayment, Roche
shall make up such underpayment with the next royalty payment or, if no further
royalty payments are owed by Roche, Roche shall reimburse Pieris for the amount
of the underpayment within [***]. Roche shall pay for the audit costs if the
underpayment of Roche exceeds [***] of the aggregate amount of royalty payments
owed with regard to the royalty statements subject to the audit. Section 11.2
shall apply to this Section 13.3.

13.4 Duration of Audit Rights

The failure of Pieris to request verification of any royalty calculation within
the period during which corresponding records must be maintained under this
Article 13 will be deemed to be acceptance of the royalty payments and reports.

14. Intellectual Property

14.1 Ownership of Pieris IP and Roche IP

Pieris shall remain the owner of Pieris IP, and Roche of Roche IP.

14.2 Ownership of Inventions

Pieris and Roche shall own Pieris Inventions and Roche Inventions, respectively.
Joint Inventions shall be jointly owned by the Parties.

Notwithstanding the foregoing, Pieris shall own Inventions and Know-How solely
related to improvements to the Pieris Technology, and Roche shall own Inventions
and Know-How solely related to improvements to the Roche Technology. Each Party
shall, to the extent legally permitted, require all of its employees to assign
all Inventions related to such improvements made by them.

 

- 33 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Pieris shall own any Inventions and Know-How related to [***]. Roche shall, to
the extent legally permitted, require all of its employees to assign all
Inventions related to [***] made by them.

Notwithstanding anything to the contrary in this Section 14, Roche shall own any
Inventions and Know-How related to [***]. Pieris shall require all of its
employees to assign all Inventions related to [***] made by them.

Except as specifically set forth herein, this Agreement shall not be construed
as (i) giving any of the Parties any license, right, title, interest in or
ownership to the Confidential Information; (ii) granting any license or right
under any intellectual property rights; or (iii) representing any commitment by
either Party to enter into any additional agreement, by implication or
otherwise.

14.3 German Statute on Employee’s Inventions

In accordance with the German Statute on Employees’ Inventions, each Party
agrees to claim the unlimited use of any Invention conceived, reduced to
practice, developed, made or created in the performance of, or as a result of,
any research program by employees of any German Affiliates or any other persons
acting on behalf of such German Affiliates. For the avoidance of doubt, each
Party is responsible for fulfilling the obligations towards their employees
under the German Statute of Employee’s Inventions.

14.4 Prosecution of Patent Rights by Pieris

Pieris shall have the right to Handle its Patent Rights on Inventions assigned
to Pieris pursuant to Section 14.2 at its own expense and with Roche’s prior
written consent (such consent not to be unreasonably withheld with regard to
improvements to Pieris Technology) to the time point of filing any Patent Rights
on such Inventions. When Handling its Patent Rights on Inventions made under
this Agreement, Pieris shall, at its own expense, (i) consult with Roche as to
the Handling of such Patent Rights, and (ii) furnish to Roche copies of all
documents relevant to any such Handling. Pieris shall furnish such documents and
consult with Roche in sufficient time before any action by Pieris is due to
allow Roche to provide comments thereon, which comments Pieris must consider. At
Pieris’ expense and reasonable request, Roche shall cooperate, in all reasonable
ways with the Handling of all of Pieris’ Patent Rights relating to Inventions.

14.5 Prosecution of Patent Rights by Roche

Roche shall, at its own expense and discretion, Handle (including abandon) all
its Patent Rights, including all Patent Rights claiming any [***], provided,
however, that prior to abandoning of any Valid Claims of any Patent Rights
related to [***], Roche shall provide reasonable advanced written notice to
Pieris before abandoning such Patent Rights, in which case Pieris shall have the
right to assume, at Pieris’ cost, ownership of such Patent Rights as well as the
right to continue maintenance thereof.

14.6 CREATE Act

It is the intention of the Parties that this Agreement is a “joint research
agreement” as that phrase is defined in 35 USC §103(c)(3).

 

- 34 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

14.7 Defense

If the manufacture, use, importation, offer for sale or sale of any Product
pursuant to this Agreement results in any claim, suit or proceeding alleging
patent infringement or trade secret misappropriation against Pieris or a member
of the Roche Group, then such Party shall promptly notify the other Party
hereto. The Parties shall cooperate with each other in connection with any such
claim, suit or proceeding and shall keep each other reasonably informed of all
material developments in connection with any such claim, suit or proceeding.

If a Third Party asserts that Patent Rights owned by or licensed to it are
infringed by the development, manufacture, use, importation, offer for sale or
sale of Products by a member of the Roche Group, or that its trade secrets were
misappropriated in connection with such activity, then Roche shall have the
exclusive right and responsibility to resolve any such claim, whether by
obtaining a license from such Third Party, by defending against such Third
Party’s claims or otherwise, and shall be solely responsible for the defense of
any such action, any and all costs incurred in connection with such action
(including, without limitation, attorneys’ and expert fees) and all liabilities
incurred in connection therewith. Notwithstanding the above, Roche shall not
enter into any settlement of any such claim without the prior written consent of
Pieris if such settlement would require Pieris to be subject to an injunction or
to make any monetary payment to Roche or any Third Party, or admit any wrongful
conduct by Pieris or its Affiliates, or would limit or restrict the claims of or
admit any invalidity and/or unenforceability of any of the Patent Rights
Controlled by Pieris, or have any impact on activities outside the Field.

If an action for infringement is commenced against Pieris, its licensees or its
sublicensees related to Pieris’s conduct of the research program within the
scope of the Research Plan or the discovery of a Product, then Pieris shall have
the right (but not the obligation) to defend such action at its own expense, and
Roche shall assist and cooperate with Pieris, at Pieris’ expense, to the extent
necessary in the defense of such suit. Pieris shall have the right to settle the
suit or consent to an adverse judgment thereto, in its sole discretion, so long
as such settlement or adverse judgment does not adversely affect the rights of
Roche and its Affiliates (including any patent rights Controlled by any of
them). Pieris shall assume full responsibility for the payment of any award for
damages, or any amount due pursuant to any settlement entered into by it with
such Third Party.

14.8 Enforcement

14.8.1 Enforcement of Patent Rights relating to [***]

Roche shall have the full and unrestricted right, but not the obligation, to
bring and control an appropriate suit or other action against any person or
entity engaged in any infringement action or proceeding to the extent directly
relating to Patent Rights relating to [***], in its own name and entirely under
its own direction and control. If Roche requests so, Pieris shall reasonably
cooperate with Roche in the planning and execution of any such action to enforce
such Patent Rights (including the obligation to be named or joined as a party in
a lawsuit, as applicable). All monies recovered upon the final judgment or
settlement of any such suit or action to enforce such Patent Rights subtracting
any costs that Roche bore in connection with such suit or action shall be
calculated as Net Sales. In the event that Roche does not wish to enforce such
Patent Rights against such a potential infringer, then Roche shall deliver
prompt written notice thereof to Pieris.

 

- 35 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

14.8.2 Enforcement of Patent Rights related to Pieris IP

Pieris shall have the first right, but not the obligation, to bring an
appropriate suit or other action against any person or entity engaged in any
infringement action or proceeding to the extent directly relating to Pieris IP
and to Patents relating to [***] (but excluding Patents relating to [***]). If
Pieris fails to commence a suit to enforce the applicable Pieris IP and to
Patents relating to [***] or to settle or otherwise secure the abatement of such
action or proceeding within a reasonable period, then Roche shall have the
right, but not the obligation, to commence a suit or take action to enforce such
Patent Rights against such infringement action or proceeding in the Field in the
Territory at its own cost and expense, and only to the extent such action or
proceeding is related to the Product(s).

14.9 Common Interest Disclosures

With regard to any information or opinions disclosed pursuant to this Agreement
by one Party to each other regarding intellectual property and/or technology
owned by Third Parties, the Parties agree that they have a common legal interest
in determining whether, and to what extent, Third Party intellectual property
rights may affect the conduct of the Research Plan and/or Compounds and/or
Products, and have a further common legal interest in defending against any
actual or prospective Third Party claims based on allegations of misuse or
infringement of intellectual property rights relating to the conduct of the
Research Plan and/or Compounds and/or Products. Accordingly, the Parties agree
that all such information and materials obtained by Pieris and Roche from each
other will be used solely for purposes of the Parties’ common legal interests
with respect to the conduct of the Agreement. All information and materials will
be treated as protected by the attorney-client privilege, the work product
privilege, and any other privilege or immunity that may otherwise be applicable.
By sharing any such information and materials, neither Party intends to waive or
limit any privilege or immunity that may apply to the shared information and
materials. Neither Party shall have the authority to waive any privilege or
immunity on behalf of the other Party without such other Party’s prior written
consent, nor shall the waiver of privilege or immunity resulting from the
conduct of one Party be deemed to apply against any other Party.

14.10 Biosimilar or interchangeable biological products

If Roche requests so, within four (4) years after the approval of a Product that
has been licensed in the US as a biological product under 42 USC §262(a), and as
may be needed from time to time thereafter, the Parties shall consult as to
potential strategies with respect to unexpired US Patent Rights that Cover the
Product. Specifically, in anticipation of a receipt by the Product’s reference
product sponsor (“Reference Product Sponsor”) of a biosimilar or interchangeable
product application pursuant to the Biologics Price Competition and Innovation
Act of 2009 (Public Law 111-148), the Parties will discuss the Reference Product
Sponsor’s likely course of action with regard to each such US Patent Right in
the procedural steps set forth under 42 USC §262(l), including a general plan
for timely communication between the Parties in light of the statutory response
deadlines.

14.11 Patent Term Extensions

The Parties shall use Commercially Reasonable Efforts to obtain all available
patent term extensions, adjustments or restorations, or supplementary protection
certificates (“SPCs”, and together with patent term extensions, adjustments and
restorations, “Patent Term Extensions”). Pieris shall execute such
authorizations and other documents and take such other actions as may be
reasonably requested by Roche to obtain such Patent Term Extensions, including
designating Roche as its agent for such purpose as provided in 35 U.S.C.
Section 156. All filings for such Patent Term Extensions shall be made by Roche;
provided, that in the event that Roche elects not to file for a Patent Term
Extension, Roche shall (a) promptly inform Pieris of its

 

- 36 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

intention not to file and (b) grant Pieris the right to file for such Patent
Term Extension. Each Party shall execute such authorizations and other documents
and take such other actions as may be reasonably requested by the other Party to
obtain such extensions. The Parties shall cooperate with each other in gaining
patent term restorations, extensions and/or SPCs wherever applicable to such
Patent Rights.

15. Representations and Warranties

15.1 Third Party Patent Rights

As of the Effective Date, Pieris has no knowledge of the existence of any patent
or patent application owned by or licensed to any Third Party that could prevent
Roche from making, having made, using, offering for sale, selling or importing
[***] in the Territory.

15.2 Ownership of Patent Rights

Pieris is the exclusive owner of all right, title and interest in, or is the
exclusive licensee, with the right to sublicense in the Field and in the
Territory of, the Patent Rights related to Pieris IP.

15.3 Inventors

Pieris warrants that, for Patent Rights owned by Pieris and its Affiliates, the
inventors of the Inventions disclosed and/or claimed in Pieris IP have
transferred to Pieris full ownership of the patent rights and know-how licensed
under this Agreement.

15.4 Grants

To the best of Pieris’ knowledge and belief, Pieris has the lawful right to
grant Roche and its Affiliates the rights and licenses described in this
Agreement.

15.5 Authorization

The execution, delivery and performance of this Agreement by either Party and
all instruments and documents to be delivered by a Party hereunder: (i) are
within the corporate power of such Party; (ii) have been duly authorized by all
necessary or proper corporate action; (iii) are not in contravention of any
provision of the certificate of formation or limited liability company agreement
of such Party; (iv) to the knowledge of such Party, will not violate any law or
regulation or any order or decree of any court of governmental instrumentality;
(v) will not violate the terms of any indenture, mortgage, deed of trust, lease,
agreement, or other instrument to which such Party is a party or by which such
Party or any of its property is bound, which violation would have an adverse
effect on the financial condition of such Party or on the ability of such Party
to perform its obligations hereunder; and (vi) do not require any filing or
registration with, or the consent or approval of, any governmental body, agency,
authority or any other person, which has not been made or obtained previously
(other than approvals required under the HSR Act, Regulatory Approvals required
for the sale of Products and filings with Regulatory Authorities required in
connection with Products).

15.6 Validity of Patent Rights

As of the Effective Date, Pieris is not in possession of information that could
render invalid and/or unenforceable any claims that are in any of the Patent
Rights related to Pieris IP. Pieris has no knowledge of any inventorship
disputes concerning any Patent Rights related to Pieris IP.

 

- 37 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

15.7 Ownership and Validity of Know-How

The Know-How of each Party is legitimately in the possession of such Party and
has not been misappropriated from any Third Party. The Parties have taken
reasonable measures to protect the confidentiality of its Know-How.

15.8 No Claims

There are no claims or investigations, pending or threatened against Pieris or
any of its Affiliates, at law or in equity, or before or by any governmental
authority relating to the matters contemplated under this Agreement and that
would materially adversely affect Pieris’ ability to perform its obligations
hereunder.

15.9 No Conflict

Neither Party nor any of their respective Affiliates is or will be under any
obligation to any person, contractual or otherwise, that is conflicting with the
terms of this Agreement or that would impede the fulfillment of their respective
obligations hereunder.

15.10 No Other Representations

EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, THE FOREGOING REPRESENTATIONS
AND WARRANTIES ARE IN LIEU OF ALL OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS
OR IMPLIED, INCLUDING WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OF PRODUCTS, VALIDITY AND ENFORCEABILITY OF ANY
PATENT RIGHT LICENSED HEREUNDER, AND NON-INFRINGEMENT OF ANY PRODUCT.

16. Indemnification

16.1 Indemnification by Roche

Roche shall indemnify, hold harmless and defend Pieris and its directors,
officers, employees and agents from and against any and all losses, expenses,
cost of defense (including without limitation attorneys’ fees, witness fees,
damages, judgments, fines and amounts paid in settlement) and any amounts Pieris
becomes legally obligated to pay because of any claim or claims against it to
the extent that such claim or claims arise out of activities conducted by or on
behalf of Roche under this Agreement, except to the extent such losses,
expenses, costs and amounts are due to the gross negligence or willful
misconduct or failure to act of Pieris.

16.2 Indemnification by Pieris

Pieris shall indemnify, hold harmless and defend Roche and its directors,
officers, employees and agents from and against any and all losses, expenses,
cost of defense (including without limitation attorneys’ fees, witness fees,
damages, judgments, fines and amounts paid in settlement) and any amounts Roche
becomes legally obligated to pay because of any claim or claims against it to
the extent that such claim or claims arise out of activities conducted by or on
behalf of Pieris under this Agreement, except to the extent such losses,
expenses, costs and amounts are due to the gross negligence or willful
misconduct or failure to act of Roche.

16.3 Procedure

In the event of a claim by a Third Party against a Party entitled to
indemnification under this Agreement (“Indemnified Party”), the Indemnified
Party shall promptly notify the other Party (“Indemnifying Party”) in writing of
the claim and the Indemnifying Party shall undertake and

 

- 38 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

solely manage and control, at its sole expense, the defense of the claim and its
settlement. The Indemnified Party shall cooperate with the Indemnifying Party
and may, at its option and expense, be represented in any such action or
proceeding by counsel of its choice. The Indemnifying Party shall not be liable
for any litigation costs or expenses incurred by the Indemnified Party without
the Indemnifying Party’s written consent. The Indemnifying Party shall not
settle any such claim unless such settlement fully and unconditionally releases
the Indemnified Party from all liability relating thereto, unless the
Indemnified Party otherwise agrees in writing.

17. Liability

17.1 Limitation of Liability

Subject to Section 4.2, neither Party shall be liable to the other Party as a
result of failure or delay to develop and/or commercialize the Product(s), as
applicable, including but not limited to, a) a delay in timelines, or b) delay
or failure to recruit patients, or c) a change in its respective study
protocols, or d) failure of the other Party to obtain regulatory approval for
the Product(s), as applicable.

17.2 Disclaimer

THE FOREGOING REPRESENTATIONS AND WARRANTIES ARE IN LIEU OF ALL OTHER
REPRESENTATIONS AND WARRANTIES NOT EXPRESSLY SET FORTH HEREIN. PIERIS AND ROCHE
DISCLAIM ALL OTHER WARRANTIES, WHETHER EXPRESS OR IMPLIED, WITH RESPECT TO EACH
OF THEIR RESEARCH, DEVELOPMENT AND COMMERCIALIZATION EFFORTS HEREUNDER,
INCLUDING, WITHOUT LIMITATION, WHETHER THE PRODUCTS CAN BE SUCCESSFULLY
DEVELOPED OR MARKETED, THE ACCURACY, PERFORMANCE, UTILITY, RELIABILITY,
TECHNOLOGICAL OR COMMERCIAL VALUE, COMPREHENSIVENESS, MERCHANTABILITY OR FITNESS
FOR ANY PARTICULAR PURPOSE WHATSOEVER OF THE PRODUCTS. IN NO EVENT SHALL EITHER
PIERIS OR ROCHE BE LIABLE FOR SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES ARISING OUT OF THIS AGREEMENT BASED ON CONTRACT, TORT OR ANY OTHER LEGAL
THEORY.

18. Obligation Not to Disclose Confidential Information

18.1 Non-Use and Non-Disclosure

During the Agreement Term and for [***] thereafter, a Receiving Party shall
(i) treat Confidential Information provided by Disclosing Party as it would
treat its own information of a similar nature, (ii) take all reasonable
precautions not to disclose such Confidential Information to Third Parties,
without the Disclosing Party’s prior written consent, and (iii) not use such
Confidential Information other than for fulfilling its obligations under this
Agreement.

18.2 Permitted Disclosure

Notwithstanding the obligation of non-use and non-disclosure set forth in
Section 18.1, the Parties recognize the need for certain exceptions to this
obligation, specifically set forth below, with respect to press releases, patent
rights, publications, and certain commercial considerations.

 

- 39 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

18.3 Press Releases

The Parties may issue a press release announcing the existence and selected key
terms of this Agreement, as attached as Appendix 18.3.

Roche shall issue press releases in accordance with its internal policy that
typically does not issue a second press release until proof of concept has been
achieved for a Product. Roche shall provide Pieris with a copy of any draft
press release related to the Agreement at least [***] prior to its intended
publication for Pieris’ review. Pieris may provide Roche with suggested
modification to the draft press release. Roche shall consider Pieris’ timely
suggestions in issuing its press release.

Pieris shall only issue press releases related to the activities contemplated by
this Agreement that have either (i) been approved by Roche (such approval not to
be unreasonably withheld), or (ii) are required to be issued by Pieris as a
matter of law and Pieris has a competent legal opinion to that effect. In all
circumstances, Pieris shall provide Roche with a draft press release at least
[***] prior to its intended publication for Roche’s review. During such period,
Roche shall (i) approve the draft press release and permit Pieris to issue the
press release, (ii) contact Pieris to discuss modification to the draft press
release, or (iii) contact Pieris and disapprove the press release. If Roche asks
for modification, then Pieris shall either make such modification or work with
Roche to arrive at a press release that Roche approves. If Pieris issues a press
release without Roche’s approval, then Pieris must obtain a competent legal
opinion that the release was required to be issued by Pieris as a matter of law.

18.4 Publications

During the Agreement Term, the following restrictions shall apply with respect
to disclosure by any Party of Confidential Information relating to the Product
in any publication or presentation:

 

a) Both Parties acknowledge that it is their policy for the studies and results
thereof to be registered and published in accordance with their internal
guidelines. Roche, in accordance with its internal policies and procedures,
shall have the right to publish all studies, clinical trials and results thereof
on the clinical trial registries that are maintained by or on behalf of Roche.

 

b) A Party (“Publishing Party”) shall provide the other Party with a copy of any
proposed publication or presentation at least [***] prior to submission for
publication so as to provide such other Party with an opportunity to recommend
any changes it reasonably believes are necessary to continue to maintain the
Confidential Information disclosed by the other Party to the Publishing Party in
accordance with the requirements of this Agreement. The incorporation of such
recommended changes shall not be unreasonably refused; and if such other Party
notifies (“Publishing Notice”) the Publishing Party in writing, within [***]
after receipt of the copy of the proposed publication or presentation, that such
publication or presentation in its reasonable judgment (i) contains an
invention, solely or jointly conceived and/or reduced to practice by the other
Party, for which the other Party reasonably desires to obtain patent protection
or (ii) could be expected to have a material adverse effect on the commercial
value of any Confidential Information disclosed by the other Party to the
Publishing Party, the Publishing Party shall prevent such publication or delay
such publication for a mutually agreeable period of time. In the case of
inventions, a delay shall be for a period reasonably sufficient to permit the
timely preparation and filing of a patent application(s) on such invention, and
in no event less than [***] from the date of the Publishing Notice.

 

- 40 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

18.5 Commercial Considerations

 

  (a) Nothing in this Agreement shall prevent Roche or its Affiliates from
disclosing Confidential Information of Pieris to (i) governmental agencies to
the extent required or desirable to secure government approval for the
development, manufacture or sale of Product(s) in the Territory, (ii) Third
Parties acting on behalf of Roche, to the extent reasonably necessary for the
development, manufacture or sale of Product(s) in the Territory, or (iii) Third
Parties to the extent reasonably necessary to market the Product in the
Territory, provided that for disclosures according to (ii) or (iii) of this
Section, such Third Parties will be subject to the same confidentiality
obligations as Roche has hereunder.

 

  (b) Nothing in this Agreement shall prevent Pieris or its Affiliates from
disclosing (1) Confidential Information of Roche to (i) governmental agencies to
the extent required or desirable to secure government approval for the
development, manufacture or sale of Product(s) in the Territory as provided for
in Section 19.3.4, (ii) Third Parties acting on behalf of Pieris, to the extent
reasonably necessary for (A) Pieris to perform its activities and obligations
under the Research Plan, or (B) the development, manufacture or sale of
Product(s) in the Territory as provided for in Section 19.3.4, or (iii) Third
Parties to the extent reasonably necessary to market the Product in the
Territory as provided for in Section 19.3.4, or (2) to a Third Party the terms
of this Agreement as part of confidential due diligence carried out by such
Third Party in connection with a potential Change of Control of Pieris; provided
that for disclosures according to (1) (ii) and (iii) or (2) of this Section,
such Third Parties will be subject to the same confidentiality obligations as
Pieris has hereunder.

 

  (c) The Receiving Party may disclose Confidential Information of the
Disclosing Party to the extent that such Confidential Information is required to
be disclosed by the Receiving Party to comply with Applicable Law, to defend or
prosecute litigation or to comply with governmental regulations, provided that
the Receiving Party provides prior written notice of such disclosure to the
Disclosing Party and, to the extent practicable, takes reasonable and lawful
actions to minimize the degree of such disclosure.

19. Term and Termination

19.1 Commencement and Term

This Agreement shall commence upon the Effective Date and continue for the
Agreement Term.

19.2 Termination

19.2.1 Termination for Breach

A Party (“Non-Breaching Party”) shall have the right to terminate this Agreement
in its entirety or on a country-by-country basis in the event the other Party
(“Breaching Party”) is in breach of any of its material obligations under this
Agreement. The Non-Breaching Party shall provide written notice to the Breaching
Party, which notice shall identify the breach and the countries in which the
Non-Breaching Party intends to have this Agreement terminate. The Breaching
Party shall have a period of ninety (90) days after such written notice is
provided (“Peremptory Notice Period”) to cure such breach. If the Breaching
Party has a dispute as to whether such breach occurred or has been cured, it
will so notify the Non-Breaching Party, and the expiration of the Peremptory
Notice Period shall be tolled until such dispute is resolved pursuant to
Section 21.2. Upon a determination of breach or failure to cure, the Breaching
Party may have the remainder of the Peremptory Notice Period to cure such
breach. If such breach is not cured within the Peremptory Notice Period, then
absent withdrawal of the Non-Breaching Party’s request for termination, this
Agreement shall terminate in such countries effective as of the expiration of
the Peremptory Notice Period.

 

- 41 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

19.2.2 Insolvency

A Party shall have the right to terminate this Agreement, if the other Party
incurs an Insolvency Event; provided, however, in the case of any involuntary
bankruptcy proceeding, such right to terminate shall only become effective if
the Party that incurs the Insolvency Event consents to the involuntary
bankruptcy or such proceeding is not dismissed within [***] after the filing
thereof.

19.2.3 Effects of Change of Control

If there is a Change of Control, then the Party experiencing such Change of
Control (“Acquired Party”) shall provide written notice to the other Party
(“Non-Acquired Party”) at least [***] to completion of such Change of Control,
subject to any confidentiality obligations of the Acquired Party then in effect
(but in any event shall notify the Non-Acquired Party within [***] after
completion of such Change of Control).

The Change of Control Group in connection with such Change of Control shall
agree in writing with the Non-Acquired Party that it will not utilize any of the
Non-Acquired Party’s Know-How, Patent Rights, Inventions, or Confidential
Information (collectively, “Sensitive Information”) for the research,
development or commercialization of any product for the treatment of any
indication or patient population for which a Product may be developed or
commercialized.

Following consummation of the Change of Control, the Non-Acquired Party and the
Change of Control Group shall adopt in writing reasonable procedures to prevent
the disclosure of Sensitive Information beyond the Acquired Party’s personnel
who need to know the Sensitive Information solely for the purpose of fulfilling
the Acquired Party’s obligations under this Agreement. The Non-Acquired Party
may restrict the Acquired Party’s participation in the JRC and any other
committee in effect at the time of the Change of Control, and decisions of the
JRC and other such committees shall be made by Roche.

If there is a Change of Control of Pieris involving a company that develops or
commercializes biopharmaceutical products (for clarity, generally for itself and
not typically on a contract basis for other companies), then Roche may, in its
sole discretion, immediately terminate the Agreement in its entirety. Upon any
such termination by Roche, Pieris will immediately cease all activity and
transfer to Roche all data developed by Pieris. Pieris shall provide an invoice
to Roche specifying the, and reconcile [***] made by Roche. Within [***] of such
reconciliation, Pieris will refund to Roche the difference between the [***] by
Roche and Pieris actual FTE expenditures [***]. All licenses granted by Pieris
to Roche shall remain in effect subject to the payment and diligence obligations
under this Agreement. Pieris shall lose the right to query Roche for the [***]
as foreseen in Section 2.4, and all licenses granted by Roche to Pieris shall
terminate, except for the licenses under Section 2.4 with regards to licenses
for [***] already granted and for which Pieris is [***] and provided that the
Change of Control Group or its sublicensees develop such [***] without the use
of any Sensitive Information. Further, the right to query Roche for the [***]
and Roche’s grant of licenses for such [***] as foreseen under Section 2.4 shall
remain in effect provided that the Change of Control of Pieris involves a
company as described above that, at the time of such Change of Control, (i) has
a market capitalization of less than [***] US dollars (USD [***]) and (ii) has
[***].

 

- 42 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

19.2.4 Voluntary Termination by Roche

Termination Without a Cause

After [***] from the Effective Date, Roche shall have the right to terminate
this Agreement at any time as a whole, or on a Product-by-Product and
country-by-country basis upon [***] prior written notice before First Commercial
Sale of a Product or upon [***] prior written notice after the First Commercial
Sale of a Product. For clarity, Roche shall have the right to provide written
notice of termination before the end of the initial [***], but such termination
shall only take effect when the initial [***] have ended.

Effective Date of Termination

The effective date of termination under this Section 19.2.4 shall be the date
[***] (or [***] as the case may be) after Roche provides such written notice to
Pieris.

19.3 Consequences of Termination

19.3.1 Termination by Pieris for Breach by Roche

Upon any termination by Pieris for breach by Roche, the rights and licenses
granted by Pieris to Roche under this Agreement shall terminate in their
entirety or on a country-by-country and Product-by-Product basis, as applicable,
on the effective date of termination, and all licenses granted by Roche to
Pieris under Section 2.4 shall remain in effect.

19.3.2 Termination by Roche for Breach by Pieris or Pieris’ Insolvency

Upon any termination by Roche for breach by Pieris or Pieris’ Insolvency, Roche
and its Affiliates may upon notice retain all rights and licenses granted to
Roche by Pieris under this Agreement; provided that after the effective date of
termination the amounts of such payments and royalties that otherwise would have
become due and payable shall continue to be due and payable to Pieris or its
successor in interest (as applicable).

19.3.3 Voluntary Termination by Roche

Upon any voluntary termination by Roche, the rights and licenses granted by
Pieris to Roche under this Agreement shall terminate in their entirety or on a
country-by-country and Product-by Product basis, as applicable, on the effective
date of termination, and all licenses granted by Roche to Pieris under
Section 2.4 shall remain in effect.

19.3.4 Continuation Election Notice

In the case of termination by Pieris for breach by Roche (Section 19.3.1) or in
case of voluntary termination by Roche (Section 19.3.3), if Pieris desires to
continue development and/or commercialization of Product(s), Pieris shall give a
Continuation Election Notice to Roche within [***] of receipt of Pieris’ or
Roche’s notice of termination, as applicable, and pay [***] Swiss francs (CHF
[***]) within [***] after receipt of respective invoice from Roche. If Roche
receives such a timely Continuation Election Notice, and to the extent
reasonably requested by Pieris:

 

- 43 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  a) At Roche’s choice, Roche shall either grant to Pieris an exclusive (with
respect to the terminated territory and Product only) and royalty free license
to Patent Rights only to the extent covering Inventions relating to [***] that
Roche received from Pieris under Section 14.2 and to the extent necessary to
continue development and/or commercialization of the terminated Product in the
terminated territory, or assign and transfer to Pieris such Patent Rights, free
of charge. For clarity, if such Patent Rights also cover Inventions relating to
[***] or other subject matters, the license to such Inventions shall be subject
to Section 19.3.4 (b).

 

  b) The Parties shall enter into good faith negotiations with regards to a
royalty-bearing license, with the right to grant sublicenses (through multiple
tiers), under intellectual property and rights owned by Roche not covered under
Section 19.3.4 (a) and relating to Products [***] (for clarity, [***] are
excluded from such license). Such license shall be under terms to be negotiated
in good faith between the Parties, taking into account the value of such
intellectual property and rights and the contribution made by Roche to the
development of the Product(s) and their development stage. The good faith
negotiations for a license described in this Section shall in particular
address:

 

  i. The obligation of Roche to, to the extent Roche has the right to do so,
transfer to Pieris all material regulatory correspondence, filings (including
all Filings) and approvals (including all Regulatory Approvals), all final
pre-clinical and clinical study reports and clinical study protocols, and all
data, including clinical data, in Roche’s possession or control related to
Product(s) in the country useful or necessary for Pieris to continue to develop,
manufacture and commercialize the Product(s). All data shall be transferred in
the form and format in which it is maintained by Roche. Original paper copies
shall only be transferred, if legally required. Roche shall not be required to
prepare or finalize any new data, reports or information solely for purposes of
transfer to Pieris. In connection with research studies or clinical trials,
Roche may have collected human samples and related clinical information for
additional limited research and development programs (“Samples”). Legal and
contractual restrictions may apply to such Samples, in particular as Samples may
qualify as personal identifiable information. Roche shall transfer any such
Samples to Pieris to the extent permitted by the informed consents as originally
established with respect to such Samples and Applicable Laws.

 

  ii. Assignment of all clinical trial agreements and any other Third Party
agreement relating to the development, manufacture or commercialization of a
Product, to the extent such agreements have not been cancelled and are
assignable without Roche paying any consideration or commencing litigation in
order to effect an assignment of any such agreement (and the obligation of Roche
to use Commercially Reasonable Efforts to obtain consent from the concerned
Third Party to such a transfer).

 

  iii. The obligation of Pieris to [***] incurred by or on behalf of Roche for
transfer activities from Roche to Pieris to the extent such costs and expenses
exceed the fee of [***] Swiss francs (CHF [***]) paid by Pieris under this
Section.

 

- 44 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  iv. The obligation of Pieris to pay royalties to Roche on Net Sales of such
Product(s). Such royalties shall be dependent on the then-current development
stage of the Product(s) according to the following table:

 

Development stage of Product(s)

   Royalty rate

Prior to start of Phase II Study

   [***]

After start of Phase II Study but before Start of Phase III Study

   [***]

After Start of Phase III Study but before First Commercial Sale

   [***]

After First Commercial Sale

   [***]

The above royalty rates shall be reduced by [***] on a Product-by-Product and
country-by-country basis in each country in which the manufacture, use, sale or
import of the Product(s) is not covered by a Composition of Matter Claim of
Roche.

Pieris’ obligation to pay royalties to Roche shall, with respect to such
Product(s) and for a given country, start on the date of First Commercial Sale
of such Product(s) in such country and end on the later of the date that is
(a) [***] after the date of the First Commercial Sale of such Product(s) in such
country, or (b) the expiration of the last to expire Composition of Matter Claim
of a patent owned or Controlled by Roche (or by Pieris pursuant to Sections 14.5
or 19.3.4) in such country Covering the use, import, offering for sale, or sale
of such Product(s). Sections 10.6.3.2, 10.7 and 10.8 shall apply mutatis
mutandis to the royalty rate owed by Pieris to Roche.

 

  v. The obligation of Roche to manufacture and supply the Product(s) to Pieris
during a transition period at [***], until such time as Pieris has procured or
developed its own source of Product supply, provided that Pieris can demonstrate
it has been diligently seeking an alternative manufacturer and provided further
that in any case Roche’s manufacture and supply obligation shall in no event
exceed [***] from the effective date of the termination of this Agreement,
except as provided below. Pieris shall use Commercially Reasonable Efforts to
establish or take over the manufacturing as soon as possible after the effective
date of termination. In case termination occurs before Phase II Studies have
been Initiated, Pieris shall, at the request of Roche, use Commercially
Reasonable Efforts to develop their [***] to be used in pivotal studies. In case
termination occurs when Phase II Studies have already been Initiated or later,
Roche shall reasonably cooperate in assisting Pieris in the transfer of
manufacturing process for such Product to a Third Party manufacturer, provided
such Third Party manufacturer is acceptable to Roche; and Roche shall transfer
the [***] to such Third Party manufacturer. Except as provided herein, Roche
shall be under no obligation to provide, transfer or allow Pieris to use
proprietary [***], or disclose proprietary [***] related to the Product(s). In
case termination occurs after Initiation of Phase III Studies, Roche shall, upon
Pieris’ request, [***] for the manufacture of Product(s) to the Third Party
manufacturer acceptable to Roche.

 

  vi. In case the necessary transfers under subsections (i), (ii) and (v) have
not been achieved within the foreseen timelines due to difficulties not under
control of the Parties, then Roche shall reasonably cooperate and assist Pieris
for a reasonable additional period not to exceed [***] (such difficulties can
consist in, for example, a regulatory approval being delayed).

 

- 45 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

c) For clarity, the licenses under this Section 19.3.4.a) and b) shall not
include (i) any licenses that Roche has with a Third Party for which such grant
would be prohibited or under which a member of the Roche Group would incur
financial obligations to such Third Party, provided, however, that Roche shall
(a) sublicense such Third Party licenses to Pieris if allowed in the respective
license agreement, subject to Pieris committing to assume full responsibility
for any and all financial obligations owed by Roche to such Third Party for the
sublicense, and (b) reasonably support Pieris in getting in contact with such
Third Party, for which a sublicense is not permitted, to get access to such
Third Party rights, and (ii) the Excluded Patent Rights.

19.3.5 Direct License

Irrespective of anything to the contrary in this Agreement, any existing,
permitted sublicense granted by Roche under Section 2.3 of this Agreement (and
any further sublicenses thereunder) shall, upon the written request of Roche,
remain in full force and effect, provided that (i) such Sublicensee is not then
in breach of its sublicense agreement (and, in the case of termination by Pieris
for breach by Roche, that such Sublicensee and any further sublicensees did not
cause the breach that gave rise to the termination by Pieris); and (ii) and such
Sublicensee agrees to be bound to Pieris under the terms and conditions of such
sublicense agreement, provided that the payments due to Pieris by such
Sublicensee under such sublicense agreement are no less than the payments that
would have been due to Pieris by Roche under this Agreement.

19.3.6 Other Activities

19.3.6.1 Ongoing Activities

If Pieris does not provide timely Continuation Election Notice (Section 19.3.4),
then Roche (a) shall have the right to cancel all ongoing activities and
(b) shall complete all non-cancellable activities at its own expense.

If Pieris provides such timely Continuation Election Notice, then from the date
of notice of termination until the effective date of termination, Roche shall,
at Pieris’ request and expense, continue activities performed by or on behalf of
Roche, including preparatory activities, ongoing as of the date of notice of
termination. However, subject to Section 19.3.4, Roche shall not be obliged to
initiate any new activities not ongoing at the date of notice of termination.

After the effective date of termination and to the extent that Pieris has not
made a request as described above, Roche shall not have any obligation to
perform and/or complete any activities or to make any payments for performing or
completing any activities under this Agreement, except as expressly stated
herein.

19.3.6.2 Royalty and Payment Obligations

Termination of this Agreement by a Party, for any reason, shall not release
Roche from any obligation to pay royalties or make any payments to Pieris that
are due and payable prior to the effective date of termination.

 

- 46 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

19.4 Survival

Section 11.2 (Late Payment), Article 13 (Auditing), Article 14 (Intellectual
Property), Article 16 (Indemnification), Article 18 (Obligation Not to Disclose
Confidential Information), Article 19 (Term and Termination), Section 21.1
(Governing Law), Section 21.2 (Disputes), Section 21.12 (Notice) and all
definitions used in such Articles and Sections shall survive any expiration or
termination of this Agreement for any reason.

20. Bankruptcy

All licenses (and to the extent applicable rights) granted under or pursuant to
this Agreement by Pieris to Roche are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of Title 11, US Code (the “Bankruptcy Code”) licenses
of rights to “intellectual property” as defined under Section 101(60) of the
Bankruptcy Code. Unless Roche elects to terminate this Agreement, the Parties
agree that Roche, as a licensee or sublicensee of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the Bankruptcy Code, subject to the continued performance of its
obligations under this Agreement.

21. Miscellaneous

21.1 Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
Germany, without reference to its conflict of laws principles, and shall not be
governed by the United Nations Convention of International Contracts on the Sale
of Goods (the Vienna Convention).

21.2 Disputes

 

  (a) Unless otherwise set forth in this Agreement, in the event of any dispute
in connection with this Agreement, such dispute shall be referred to the
respective executive officers of the Parties designated below or their
designees, for good faith negotiations attempting to resolve the dispute. The
designated executive officers are as follows:

For Pieris:          CEO

For Roche:         Head of Roche Partnering

 

  (b) Should the Parties fail to agree within [***] after such dispute has been
referred to the Parties’ designated executive officers, then either Party shall
be entitled to request resolution of the dispute through arbitration, which
shall be finally settled under the Rules of Arbitration of the International
Chamber of Commerce by three (3) arbitrators appointed in accordance with said
Rules. The place of arbitration shall be Basel, Switzerland. The language to be
used in the arbitration proceeding shall be English.

21.3 Assignment

Neither Party shall have the right to assign the present Agreement or any part
thereof to any Third Party other than Affiliates without the prior written
approval of the other Party which shall not unreasonably be withheld, provided
however, if a Party is acquired or is to be acquired by a third party by merger,
acquisition, or the sale of substantially all of the assets of the division of
such Party to which the subject matter of this Agreement relates, then such
Party may effect such an assignment or transfer to such acquiring Third Party
without the consent of the other Party.

 

- 47 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

21.4 Debarment

Each Party represents and warrants that it has never been debarred or otherwise
sanctioned by the FDA, or a corresponding regulatory authority. Neither Party
has been debarred under 21 U.S.C. §335a, disqualified under 21 C.F.R. §312.70 or
§812.119, sanctioned by a Federal Health Care Program (as defined in 42 U.S.C
§1320 a-7b(f)), including without limitation the federal Medicare or a state
Medicaid program, or debarred, suspended, excluded or otherwise declared
ineligible from any other similar Federal or state agency or program. In the
event either Party receives notice of debarment, suspension, sanction,
exclusion, ineligibility or disqualification under the above-referenced
statutes, such Party shall immediately notify the other Party in writing and
such other Party shall have the right, but not the obligation, to terminate this
Agreement, effective, at such Party’s option, immediately or at a specified
future date.

21.5 Independent Contractor

No employee or representative of either Party shall have any authority to bind
or obligate the other Party to this Agreement for any sum or in any manner
whatsoever or to create or impose any contractual or other liability on the
other Party without said Party’s prior written approval. For all purposes, and
notwithstanding any other provision of this Agreement to the contrary, Pieris’
legal relationship to Roche under this Agreement shall be that of independent
contractor.

21.6 Unenforceable Provisions and Severability

If any of the provisions of this Agreement are held to be void or unenforceable,
then such void or unenforceable provisions shall be replaced by valid and
enforceable provisions that will achieve as far as possible the economic
business intentions of the Parties. However the remainder of this Agreement will
remain in full force and effect, provided that the material interests of the
Parties are not affected, i.e. the Parties would presumably have concluded this
Agreement without the unenforceable provisions.

21.7 Waiver

The failure by either Party to require strict performance and/or observance of
any obligation, term, provision or condition under this Agreement will neither
constitute a waiver thereof nor affect in any way the right of the respective
Party to require such performance and/or observance. The waiver by either Party
of a breach of any obligation, term, provision or condition hereunder shall not
constitute a waiver of any subsequent breach thereof or of any other obligation,
term, provision or condition.

21.8 Appendices

All Appendices to this Agreement shall form an integral part to this Agreement.

21.9 Entire Understanding

This Agreement contains the entire understanding between the Parties hereto with
respect to the within subject matter and supersedes any and all prior
agreements, understandings and arrangements, whether written or oral.

21.10 Amendments

No amendments of the terms and conditions of this Agreement shall be binding
upon either Party hereto unless in writing and signed by both Parties.

 

- 48 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

21.11 Invoices

All invoices that are required or permitted hereunder shall be in writing and
sent by Pieris to Roche at the following address or other address as Roche may
later provide:

F. Hoffmann-La Roche Ltd

[***]

Switzerland

21.12 Notice

All notices that are required or permitted hereunder shall be in writing and
sufficient if delivered personally, sent by facsimile (and promptly confirmed by
personal delivery, registered or certified mail or overnight courier), sent by
nationally recognized overnight courier or sent by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:

 

if to Pieris, to:   

Pieris Pharmaceuticals GmbH

Lise-Meitner-strasse 30

85354 Freising

Germany

Attn: CEO

Facsimile No.: [***]

and:   

Pieris Pharmaceuticals, Inc.

255 State Street, 9th floor

Boston, MA 02109

U.S.A

Attn: CEO

Facsimile No.: [***]

if to Roche, to:                       

F. Hoffmann-La Roche Ltd

[***]

Switzerland

Attn: Legal Department

Facsimile No.: [***]

and:   

Hoffmann-La Roche Inc.

[***]

U.S.A.

Attn. Corporate Secretary

Facsimile No.: [***]

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith.

[Signature Page Follows]

 

- 49 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the
Effective Date.

 

Pieris Pharmaceuticals GmbH

 

/s/ Stephen S. Yoder

Name: Stephen S. Yoder

Title: President & CEO

   

Pieris Pharmaceuticals, Inc.

 

/s/ Stephen S. Yoder

Name: Stephen S. Yoder

Title: President & CEO

    F. Hoffmann-La Roche Ltd    

/s/ Vikas Kabra

Name: Vikas Kabra

Title: Head of Transaction Excellence

   

/s/ Dr. Christof Burri

Name: Dr. Christof Burri

Title: Legal Counsel

Hoffmann-La Roche Inc.

 

/s/ John P. Parise

Name: John P. Parise

Title: Authorized Signatory

   

 

- 50 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Appendix 1.60

Pieris IP

[***]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Appendix 1.66

Research Plan

[***]

 

- 52 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Appendix 1.68

Excluded Patent Rights

[***]

 

- 53 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Appendix 1.74

[***]

 

- 54 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Appendix 18.3

Press Release

 

LOGO [g111873image001.jpg]

PRESS RELEASE

Pieris Pharmaceuticals Announces

First Cancer Immunotherapy Collaboration

Agreement with Roche Leverages Proprietary Anticalin® Technology Platform

Boston, MA, December 8, 2015 – Pieris Pharmaceuticals, Inc. (NASDAQ: PIRS), a
biotechnology company advancing novel bio therapeutics through its
proprietary Anticalin® technology platform, today announced a research
collaboration and license agreement with Roche in cancer immunotherapy (CIT).
Under the terms of the agreement, Pieris will discover, characterize and
optimize Anticalin®-based drug candidates against an undisclosed target. Roche
and Pieris will evaluate different drug formats against this target and advance
them through preclinical development, with Roche being responsible for
IND-enabling activities, clinical development and worldwide marketing of any
resulting products. Pieris will receive an upfront payment of CHF 6.5 million
(~$6.4 million USD) and committed research funding, and may receive development
and regulatory-based milestone payments, sales-based milestone payments as well
as mid single-digit to low double-digit royalties on any future product sales.
If all milestones and other conditions are met, the total payments to Pieris
could surpass CHF 415 million (~$409.3 million USD), excluding royalties.

“Our partnership with Roche is a significant step forward for Pieris,” commented
Stephen Yoder, President and CEO of Pieris. “The decision by the leader in the
development and commercialization of cancer biologics to collaborate with Pieris
underscores the unique potential of Anticalin-based proteins as a differentiated
class of immuno-oncology drugs. As we initiate this collaboration, we will
continue to vigorously advance our fully proprietary programs, including our
lead CD137-HER2 bispecific.”

With its immuno-oncology PRS-300 Series, which remains proprietary to the
Company, Pieris is developing bispecific Anticalin-based protein therapeutics
against a variety of tumor and immunomodulatory targets. These compounds,
including its lead program PRS-343 (CD137/HER2 bispecific), aim to activate the
immune system in the tumor microenvironment, with the goal of increasing
efficacy as well as improving safety compared to existing approaches. This
collaboration represents Pieris’ first partnered immuno-oncology program and
leverages Pieris’ capability to address a target in multiple ways through
Anticalin-based drug candidates in different formats.

 

- 55 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

About Pieris Pharmaceuticals:

Pieris Pharmaceuticals is a clinical stage biotechnology company that discovers
and develops Anticalin-based drugs to target validated disease pathways in a
unique and transformative way. Our pipeline includes immuno-oncology
multi-specifics tailored for the tumour micro-environment, an inhaled Anticalin
to treat uncontrolled asthma and a half-life-optimized Anticalin to treat
anemia. Proprietary to Pieris, Anticalins are a novel class of protein
therapeutics validated in the clinic and by partnerships with leading
pharmaceutical companies. Anticalin®, Anticalins® are registered trademarks of
Pieris. For more information visit www.pieris.com.

About Anticalins:

Anticalins are derived from lipocalins, small human proteins that naturally
bind, store and transport a wide spectrum of molecules. Anticalins feature the
typical four-loop variable region and a rigidly conserved beta-barrel backbone
of lipocalins, which, together, form a shapeable cup-like binding pocket.
Proprietary to Pieris, Anticalins are a novel class of protein therapeutics
validated in the clinic and by partnerships with leading pharmaceutical
companies.

Anticalin®, Anticalins® are registered trademarks of Pieris.

Forward Looking Statements

This press release contains forward-looking statements as that term is defined
in Section 27A of the Securities Act of 1933 and Section 21E of the Securities
Exchange Act of 1934. Statements in this press release that are not purely
historical are forward-looking statements. Such forward-looking statements
include, among other things, references to novel technologies and methods; our
business, research and product development plans; our liquidity and ability to
fund our future operations; our ability to achieve certain milestones and
receive future milestone or royalty payments; or market information. Actual
results could differ from those projected in any forward-looking statements due
to numerous factors. Such factors include, among others, our ability to raise
the additional funding we will need to continue to pursue our business, research
and product development plans; the inherent uncertainties associated with
developing new products or technologies and operating as a development stage
company; our ability to develop, complete clinical trials for, obtain approvals
for and commercialize any of our product candidates; competition in the industry
in which we operate and market conditions. These forward-looking statements are
made as of the date of this press release, and we assume no obligation to update
the forward-looking statements, or to update the reasons why actual results
could differ from those projected in the forward-looking statements, except as
required by law. Investors should consult all of the information set forth
herein and should also refer to the risk factor disclosure set forth in the
reports and other documents we file with the SEC available at www.sec.gov,
including without limitation the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2014 and the Company’s Quarterly Reports on Form
10-Q.

 

- 56 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Company Contact:                    Investor Relations Contact: Pieris
Pharmaceuticals, Inc.    The Trout Group Darlene Deptula-Hicks   
                Thomas Hoffmann SVP and Chief Financial Officer   
                +1-646-378-2931 +1-603-553-5803    thoffmann@troutgroup.com
deptula@pieris.com                                       or Media Inquiries:   
                The Del Mar Consulting Group, Inc. Gretchen Schweitzer   
                Robert Prag, President +49 172 861 8540   
                +1-858-794-5000 gschweitzer@macbiocom.com   
                bprag@delmarconsulting.com

##END##

 

- 57 -

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately

with the Securities and Exchange Commission pursuant to the Registrant’s
application requesting

confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.